     Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 1 of 96 Page ID #:1




 1     Ronald L.M. Goldman, Esq. (State Bar #33422)
       rgoldman@baumhedlundlaw.com
 2     Clay Robbins, III, Esq. (State Bar #101275)
       crobbins@baumhedlundlaw.com
 3     BAUM HEDLUND ARISTEI & GOLDMAN, P.C.
       10940 Wilshire Boulevard, 17th Floor
 4     Los Angeles, California 90024
       Telephone: (310) 207-3233
 5     Facsimile: (310) 820-7444

 6     Attorneys for Plaintiffs Cynthia A. Coler, as
       Personal Representative and Administrator
 7     of the Estate of Cassandra J. Webb, and on
       behalf of Caleb J. Webb and Dustin M. Webb,
 8     the Sole Surviving Heirs of Decedent, Cassandra J. Webb

 9                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION

        CYNTHIA A. COLER, as Personal         CASE NO.:
11
        Representative and Administrator of
12      the Estate of Cassandra J. Webb,      PLAINTIFFS’ WRONGFUL DEATH
        and on behalf of CALEB J. WEBB        AND SURVIVAL ACTION
                                              COMPLAINT FOR DAMAGES AND
13      and DUSTIN M. WEBB, the Sole          DEMAND FOR JURY TRIAL
        Surviving Heirs of Decedent,
14      Cassandra J. Webb

15                  Plaintiffs,
              vs.
16
        PRINCESS CRUISE LINES, LTD,
17      doing business as PRINCESS
        CRUISES; VENTURE TRAVEL,
18      LLC, doing business as TAQUAN
        AIR; and MOUNTAIN AIR
19      SERVICE, LLC,

20                  Defendants.


                                        COMPLAINT - 1
     Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 2 of 96 Page ID #:2




 1           PLAINTIFFS CYNTHIA A. COLER, as Personal Representative and

 2     Administrator of the Estate of Cassandra J. Webb, and on behalf of CALEB J.

 3     WEBB and DUSTIN M. WEBB, the sole surviving heirs of decedent, Cassandra J.

 4     Webb (“PLAINTIFFS’ decedent”), by and through their attorneys, file their

 5     Complaint asserting survival and wrongful death claims against defendants

 6     PRINCESS CRUISE LINES, LTD., doing business as PRINCESS CRUISES

 7     (collectively referred to as “PCL”); VENTURE TRAVEL, LLC, doing business as

 8     TAQUAN AIR; and MOUNTAIN AIR SERVICE, LLC, doing business as

 9     MOUNTAIN AIR, and allege as follows:

10                                     INTRODUCTION

11           1.     On May 13, 2019 PLAINTIFFS’ decedent was a fare-paying

12     passenger on Defendant PCL’s cruise ship, the Royal Princess.

13           2.     Prior to the cruise embarking from Vancouver, Canada on May 11,

14     2019 Defendant PCL, amongst other things, marketed, promoted, advertised and

15     sold various shore excursions to the passengers of the Royal Princess, specifically

16     including a tour known as the Misty Fjords Wilderness Cruise and Flight Tour (the

17     “Misty Fjords Tour”) which Defendant PCL sold to PLAINTIFFS’ decedent. The

18     Misty Fjords Tour consisted of a boat ride from the Ketchikan Harbor Seaplane

19     Base located in Ketchikan, Alaska to the Misty Fjords National Monument, and

20     then the return trip back to the seaplane base was by an aircraft equipped with floats


                                           COMPLAINT - 2
     Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 3 of 96 Page ID #:3




 1     that that took off from, and was intended to land in, water. All aspects of the Misty

 2     Fjords Tour, including all travel arrangements, coordination, and the selection of

 3     the operators who would conduct the boat and aircraft portions of the tour were

 4     controlled, selected, vetted and determined by Defendant PCL on behalf of

 5     PLAINTIFFS’ decedent.

 6           3.     Defendant PCL derives substantial revenues from shore excursions

 7     that it markets, promotes, advertises and sells to its cruise passengers, specifically

 8     including the Misty Fjords Tour that Defendant PCL sold to PLAINTIFFS’

 9     decedent. The Misty Fjords Tour, and other tours consisting of seaplane scenic

10     flights, are also used by PCL to market and sell its cruise packages, of which it also

11     derives substantial revenues.

12           4.     At all times relevant herein, and as a result of the promotional and

13     advertising materials provided by Defendant PCL, PLAINTIFFS’ decedent

14     reasonably and justifiably believed that the Misty Fjords Tour, including the

15     operator of the flight portion, was safe because it was selected, vetted, offered,

16     coordinated, managed, conducted, controlled, owned, co-owned and/or operated by

17     Defendant PCL.

18           5.     On May 13, 2019 PLAINTIFFS’ decedent disembarked the Royal

19     Princess at the port in Ketchikan, Alaska, for the Misty Fjords Tour that it

20     purchased through Defendant PCL. At all times relevant, Defendant PCL handled


                                           COMPLAINT - 3
     Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 4 of 96 Page ID #:4




 1     all arrangements for the tour, and its agents, servants, employees and/or

 2     representatives directed PLAINTIFFS’ decedent from the Royal Princess to the

 3     boat for the commencement of the Misty Fjords Tour.                The boat ride was

 4     uneventful.

 5           6.      The flight portion of the Misty Fjords Tour was to consist of an

 6     approximate 25-minute flight that was to take off and land in water to return

 7     PLAINTIFFS’ decedent from the Misty Fjords National Monument to the

 8     Ketchikan Harbor Seaplane Base located at the port in Ketchikan, Alaska, where it

 9     was intended that PLAINTIFFS’ decedent was to, at the direction of Defendant

10     PCL’s agents, servants, employees and/or representatives, re-embark the Royal

11     Princess for her cruise to the next port of call. During this flight, the aircraft, which

12     was selected by the Defendant PCL was involved in a mid-air collision, causing

13     the aircraft to rapidly descend more than 3,350 feet and crash into the icy waters of

14     the George Inlet. As a result of the mid-air collision and subsequent crash,

15     PLAINTIFFS’ decedent suffered severe and serious personal, physical, mental and

16     emotional injuries, and ultimately was killed by drowning.

17

18                                           PARTIES

19           7.      Cassandra J. Webb died by drowning in the above-referenced accident

20     on May 13, 2019. The Estate of Cassandra J. Webb was opened on June 21, 2019,


                                            COMPLAINT - 4
     Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 5 of 96 Page ID #:5




 1     and is pending in the State of Missouri, County of St. Louis, Case No. 19SL-

 2     PR01945. At the time of her death, PLAINTIFFS’ decedent was a citizen of the

 3     State of Missouri. The Estate of Cassandra J. Webb was opened on June 21, 2019.

 4     CYNTHIA A. COLER (the decedent’s sister) was appointed Personal

 5     Representative and Administrator of the Estate of Cassandra J. Webb on July 23,

 6     2019. PLAINTIFFS CALEB J. WEBB and DUSTIN M. WEBB were and are the

 7     surviving sons and sole surviving heirs of Cassandra J. Webb, deceased.

 8     PLAINTIFFS CALEB J. WEBB and DUSTIN M. WEBB are citizens of St. Louis

 9     County, Missouri.

10           8.    At all times relevant, Defendant PCL was and is a for profit

11     corporation duly organized and existing under the laws of Bermuda, maintaining

12     its principal place of business in the state of California. In addition, Defendant

13     PCL unilaterally and without negotiation issues a passage contract as part of its

14     cruise ticket which purports to bind all passengers who travel on its cruise ships,

15     specifically including the PLAINTIFFS (the “Passage Contract”). The Passage

16     Contract contains non-negotiable terms, including forum selection and choice of

17     law clauses as further detailed below. PLAINTIFFS’s decedent also complied with

18     all purported notice provisions contained in the Passage Contract.

19           9.    At all times relevant, Defendant VENTURE TRAVEL LLC, doing

20     business as TAQUAN AIR (referred to as “TAQUAN AIR”), was and is a for profit


                                          COMPLAINT - 5
     Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 6 of 96 Page ID #:6




 1     limited liability company duly organized and existing under the laws of the state of

 2     Alaska, maintaining its principal place of business in the state of Alaska. Upon

 3     information and belief, the members of TAQUAN AIR are also citizens of the state

 4     of Alaska.

 5           10.    At all times relevant, Defendant TAQUAN AIR leased and operated

 6     a certain De Havilland DHC-3 “Turbine Otter” model aircraft, bearing Federal

 7     Aviation Registration Number N959PA (referred to as the “Taquan Otter Aircraft”)

 8     that was involved in the mid-air collision that is the subject of this litigation.

 9           11.    At all times relevant, Defendant MOUNTAIN AIR SERVICE, LLC

10     (“MOUNTAIN AIR”), was and is a for-profit limited liability company duly

11     organized and existing under the laws of the state of Alaska, maintaining its

12     principal place of business in the state of Alaska. Upon information and belief, the

13     members of MOUNTAIN AIR are also citizens of the state of Alaska.

14           12.    Defendant MOUNTAIN AIR owned and operated the other aircraft

15     that was involved in the mid-air collision, namely, a De Havilland DHC-2 “Beaver”

16     model aircraft, bearing Federal Aviation Registration Number N952DB (referred

17     to as the “Mountain Air Beaver Aircraft”).

18                               JURISDICTION AND VENUE

19           13.    This matter arises under General Maritime Law and any other

20     applicable supplemental law, as the claims and damages herein occurred over and


                                            COMPLAINT - 6
     Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 7 of 96 Page ID #:7




 1     on navigable waterways of the United States, during traditional maritime activity,

 2     and/or as provided in the Passage Contract. This is an admiralty and maritime

 3     claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure, 28

 4     U.S.C. §1331. It is being brought pursuant to Article III, §2 of the United States

 5     Constitution, delegating jurisdiction over admiralty cases to the federal courts, and

 6     28 U.S.C. §1333.

 7           14.    This action is being brought in this Court, as opposed to state court as

 8     allowed by the Saving to Suitors Clause under 28 U.S.C. § 1333, due to the fact

 9     that Defendant PCL unilaterally and without negotiation includes a forum selection

10     clause in its Passage Contract, which provides, amongst other things, that all claims

11     involving personal injury, emotional harm, illness or death shall be litigated in and

12     before the United States District Court for the Central District of California in Los

13     Angeles. Notwithstanding that suit has been filed in this forum, PLAINTIFFS

14     reserve their right to contest the validity of this or any other clause contained in the

15     Passage Contract.

16           15.    Subject Matter Jurisdiction also exists pursuant to 28 U.S.C. § 1332,

17     diversity of citizenship, and the amount in controversy exceeds $75,000.00.

18           16.    In addition, Defendant PCL maintains its corporate headquarters in

19     this State and as such, is subject to the general jurisdiction of this Court.

20


                                            COMPLAINT - 7
     Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 8 of 96 Page ID #:8




 1             17.   Upon information and belief, Defendants TAQUAN AIR and/or

 2     MOUNTAIN AIR are each subject to the specific personal jurisdiction of this Court

 3     as a result of operating, conducting, engaging and/or carrying on a business venture

 4     in the state of California, and specifically within this judicial district; and/or were

 5     engaged in substantial activity within this state; and/or solicited, or actually entered

 6     into contracts in this state; all of which was and is directly related to the claims that

 7     are the subject of this litigation, namely the flight services that they each provided

 8     to the cruise ship passengers of Defendant PCL, and/or as an agent of the Defendant

 9     PCL, in connection with the flight portion of the Misty Fjords Tour which resulted

10     in the death of PLAINTIFFS’ decedent and the loss, damages and injuries alleged

11     herein.

12             18.   Section 1 of the Passage Contract between Princess and

13     PLAINTIFFS’ decedent states that all disputes between these parties is governed

14     by general maritime law, and if not, California law. This contract also states that

15     affiliated companies, independent contractors, shore excursion providers and tour

16     operators, are “third party beneficiaries [who] derive rights and exemptions from

17     liability as a result of this Passage Contract.” (Sec. 1) It further provides that such

18     third parties are considered the “Carrier” for the purposes of contractual rights,

19     exemptions from liability, defenses and Immunities. Section 1 states in relevant

20     part:


                                            COMPLAINT - 8
     Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 9 of 96 Page ID #:9




 1     Specifically, all of Carrier’s rights, exemptions from liability, defenses and

 2     immunities under this Passage Contract (including, but not limited to, those

 3     described in Sections 4, 6, 7, 12, 13, 14, and 15) will also inure to the

 4     benefit of the following persons and entities who shall be considered

 5     “Carrier” only for purposes of such rights, exemptions from liability,

 6     defenses and immunities: . . . . any affiliated or related companies thereof

 7     and their officers, crew, pilots, agents or employees, and all

 8     concessionaires, independent contractors, . . . shore excursion providers,

 9     tour operators, . . . .

10            19.    Section 15 of the Passage Contract sets forth jurisdiction and venue.

11            (B) Forum and Jurisdiction for Legal Action:

12     (i) Claims for Injury, Illness or Death: All claims or disputes involving

13     Emotional Harm, bodily injury, illness to or death of any Guest whatsoever,

14     including without limitation those arising out of or relating to this Passage

15     Contract or Your Cruise [including off-ship excursions], shall be litigated

16     in and before the United States District Courts for the Central District of

17     California in Los Angeles, or as to those lawsuits over which the Federal

18     Courts of the United States lack subject matter jurisdiction, before a court

19     located in Los Angeles County, California, U.S.A., to the exclusion of the

20     courts of any other country, state, city, municipality, county or locale. You


                                           COMPLAINT - 9
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 10 of 96 Page ID #:10




 1   consent to jurisdiction and waive any objection that may be available to

 2   any such action being brought in such courts.

 3          20.    Defendant PCL states on its website that it acts as an “agent” for its

 4   excursion operators, one of whom is Defendant TAQUAN AIR. As agent and/or

 5   joint venturer, Defendant PCL had authority to bind Defendant TAQUAN AIR to

 6   the Passage Contract and the forum selection clause. In addition, the acts of

 7   Defendant PCL in California as agent of Defendant TAQUAN AIR constitute the

 8   acts of Defendant TAQUAN AIR in California for personal jurisdiction

 9   considerations. Defendants TAQUAN AIR and PCL are agents of each other.

10   Furthermore, as a result of its business relationship with Defendant PCL,

11   Defendant TAQUAN AIR was aware of the provisions of the Passage Contract

12   and did not object to the foregoing jurisdictional conditions of the Passage

13   Contract. As such, Defendant TAQUAN AIR is estopped from asserting a lack of

14   personal jurisdiction in this Court.

15          21.    By its own terms, and/or on the basis of estoppel, the conditions of the

16   Passage Contract, including the forum selection clause, apply to Defendant

17   TAQUAN AIR as an excursion operator.

18          22.    Defendant TAQUAN AIR has also engaged in substantial and not

19   isolated activity in California directly related to the causes of action set forth in this

20   Complaint. Defendant TAQUAN AIR’s continuous and systematic activities in


                                            COMPLAINT - 10
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 11 of 96 Page ID #:11




 1   California, including agreeing to California jurisdiction by way of its tour operator

 2   agreement as discussed below, also include:

 3                a.   Contacting cruise lines in California, specifically including the

 4         Defendant PCL, for the purposes of establishing long term business

 5         partnerships with cruise lines, specifically including Defendant PCL, to

 6         conduct sightseeing flights in Alaska, including the flight portion of the

 7         Misty Fjords Tour;

 8                b.   Providing scenic flights to passengers of Defendant PCL in

 9         scheduled ports-of-call where said defendant’s vessels’ call, including in

10         Ketchikan, Alaska, where thousands of Defendant PCL’s passengers are

11         brought. The best way that Defendant TAQUAN AIR can attract these

12         customers is by contacting California-based Defendant PCL and establishing

13         a principal/agent relationship as well as other business relationships with

14         Defendant PCL to provide flight services, including the flight portion of the

15         Misty Fjords Tour, that directly results in the creation of contractual

16         relationships between Defendant TAQUAN AIR, Defendant PCL, and

17         Princess passengers, specifically including the PLAINTIFFS, in Los

18         Angeles, California;

19                c.   Partnering with major cruise operators like Defendant PCL which

20         results in lucrative business income for Defendant TAQUAN AIR, as the


                                        COMPLAINT - 11
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 12 of 96 Page ID #:12




 1        vast majority of participants in Defendant TAQUAN AIR’s flight excursions

 2        come from its partnership with cruise lines, specifically including Defendant

 3        PCL. By entering into an agreement with California-based Defendant PCL

 4        in California, Defendant TAQUAN AIR derives and receives the benefits of

 5        the cruise line’s advertising efforts originating in Los Angeles County,

 6        California and directed toward their actual and potential customers,

 7        specifically including PLAINTIFFS’ decedent, and specifically with respect

 8        to flight operations including the flight portion of the Misty Fjords Tour;

 9              d.   Before and after a passenger boards a vessel, Defendant PCL

10        offers, arranges for, recommends and markets excursions operated by

11        Defendant TAQUAN AIR, specifically including the flight portion of the

12        Misty Fjords Tour. For instance, Defendant PCL advertises and promotes

13        the Misty Fjords Tour which ostensibly includes Defendant TAQUAN

14        AIR’s flights as it is the operator of the flight portion of the Misty Fjords

15        Tour. These websites, hosted in California, specifically target millions of

16        North American cruise passengers. Defendant PCL allows passengers to

17        book and pay for excursions through Princess’ website, specifically

18        including the Misty Fjords Tour, from “180 days before travel, and up to 5

19        days before they depart.” Through the website, passengers of the Defendant

20        PCL can purchase the tour, read about the tour, see pictures, watch a


                                      COMPLAINT - 12
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 13 of 96 Page ID #:13




 1        promotional video, and review all of the excursion items that Defendant PCL

 2        will offer upon their arrival at the port of call. All of these promotional and

 3        booking activities originate and are consummated in Los Angeles County,

 4        California;

 5              e.      Defendant PCL also allows passengers to book and purchase

 6        shore excursions, including the Misty Fjords Tour, which includes flight

 7        operations conducted by the Defendant TAQUAN AIR, at designated PCL

 8        excursion and exploration desks on board its ships. At these desks,

 9        passengers can talk to a PCL crewmember, who is trained by PCL to answer

10        questions and provide information about excursions, specifically including

11        the Misty Fjords Tour, and to help passengers purchase such a tour which

12        includes the flight portion operated by Defendant TAQUAN AIR, yet these

13        PCL crewmembers do not disclose to passengers the name of the operator

14        who will conduct the flight portion of the Misty Fjords Tour;

15              f.      The tickets for the Misty Fjord Tour are marketed, advertised,

16        and sold through Defendant PCL in Los Angeles County, California, and

17        tickets for the flight excursions, including the Misty Fjords Tour purchased

18        by PLAINTIFFS’ decedent, were issued from Defendant PCL in California;

19              g.      Defendant PCL maintains a department and/or a specific group

20        of employees at its headquarters in California devoted to reviewing,


                                       COMPLAINT - 13
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 14 of 96 Page ID #:14




 1        investigating, vetting, approving, creating, developing, promoting,

 2        marketing, coordinating, explaining, overseeing, supervising, auditing,

 3        tracking and monitoring the excursions sold to its passengers, and its ports

 4        of call, specifically including the Misty Fjords Tour which includes the flight

 5        portion operated by the Defendant TAQUAN AIR. Defendant PCL solely

 6        issues the tickets for such excursions, including the tickets of PLAINTIFFS’

 7        decedent on the subject excursion which included the flight portion operated

 8        by Defendant TAQUAN AIR;

 9               h.   After a passenger books an excursion on the Defendant PCL’s

10        website or aboard one of its ships, the Defendant TAQUAN AIR conducts

11        the flight portion of the Misty Fjords Tour and then forwards an invoice to

12        Defendant PCL’s accounts payable department in California. These invoices

13        are then processed and approved by the accounts payable department in

14        California, which then transfers funds to Defendant TAQUAN AIR based

15        on banking details provided by Defendant TAQUAN AIR to Defendant

16        PCL;

17               i.   Upon information and belief, in order to maintain existing (and

18        obtain new) business, Defendant TAQUAN AIR submits annual bids and/or

19        renewals for contracts to Defendant PCL’s headquarters in California.

20        Through these bids and/or renewals, Defendant TAQUAN AIR offers and


                                       COMPLAINT - 14
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 15 of 96 Page ID #:15




 1        permits Defendant PCL the right to sell to PCL’s customers, via PCL’s

 2        California website, tickets on the excursions which includes flights operated

 3        by the Defendant TAQUAN AIR in Alaska. The bids include forms (created

 4        by Defendant PCL in California) which are generally referred to as tour

 5        proposal templates. In the template, Defendant TAQUAN AIR provides

 6        Defendant PCL information regarding each excursion flight including tour

 7        operator information, tour pricing, timing, accessibility, safety policies,

 8        licenses, permits and prior accidents and injuries that have occurred;

 9              j.    TAQUAN AIR submits these bids and the attached tour

10        templates every year to Defendant PCL in California in order to renew

11        existing agreements and to sell its flight excursions through Defendant PCL

12        in Los Angeles County, California. Defendant PCL then processes

13        Defendant TAQUAN AIR’s bid and determines (at its California offices),

14        whether or not to renew and/or expand its existing agreement with Defendant

15        TAQUAN AIR. By submitting bids, renewals, and tour proposal templates

16        to California-based cruise lines every year, Defendant TAQUAN AIR

17        purposefully and systematically contacted cruise lines in California to

18        maintain (and increase) its revenues and to sell, in Los Angeles County,

19        California, tickets on its excursion flights;

20              k.    Upon information and belief, at all times material, Defendant


                                       COMPLAINT - 15
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 16 of 96 Page ID #:16




 1        TAQUAN AIR has entered into one or more written contracts with

 2        Defendant PCL entitled “Tour Operator Manual and Agreement” and/or has

 3        entered into a business enterprise and/or course of dealing with Defendant

 4        PCL (collectively referred to herein as “tour operator agreement”) to co-

 5        venture the marketing, selling, and provision of recreational shore

 6        excursions, including flights such as those purchased by Plaintiff’s decedent,

 7        for the benefit of Defendant PCL’s cruise passengers. The tour operator

 8        agreement provides that its purpose is to enhance “passengers’ experiences”

 9        and ensure “passengers’ safety”. PLAINTIFF’s decedent was a third-party

10        beneficiary of the operator/excursion provider agreements between

11        Defendants PCL and TAQUAN AIR. PLAINTIFFS do not have a copy of

12        this agreement(s), and therefore cannot fully plead facts from the same.

13        Counsel for Defendants PCL and TAQUAN AIR agreed to produce the tour

14        operator agreement before this Complaint was filed, but they have since

15        refused to do so;

16              l.   Upon information and belief, the tour operator agreement further

17        contains California forum and choice of law provisions, which governs

18        claims arising between Defendants PCL and TAQUAN AIR, and between

19        Defendants PCL and/or TAQUAN AIR and passengers/excursion users,

20        such as PLAINTIFFS’ decedent. Though PLAINTIFFS are without a copy


                                      COMPLAINT - 16
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 17 of 96 Page ID #:17




 1        of this agreement, upon information and belief, at least part of the California

 2        forum clause in Defendant PCL’s written agreements with other tour

 3        operators, states:

 4              Tour Operators agree to submit to personal jurisdiction in

 5              Los Angeles County, California by providing shore

 6              excursions or related services to Princess Cruise Lines, Ltd. and

 7              Carnival plc passengers. Tour Operators waive any and all

 8              objections they may have to jurisdiction or venue in Los

 9              Angeles County, California. Liability coverage must respond

10              to claims brought in the United States based on an incident

11              arising from one of the Tour Operator’s programs or related

12              services (emphasis added).

13              m. Upon information and belief, in the tour operator agreement(s),

14        Defendant TAQUAN AIR agreed to a “California” forum selection clause

15        providing that lawsuits with Defendant PCL’s customers shall be brought in

16        this District. In addition, upon information and belief, Defendant TAQUAN

17        AIR agreed to indemnify Defendant PCL for some or all of the claims made

18        in this Complaint;

19              n.    Upon information and belief, the tour operator agreement was

20        drafted by Defendant PCL’s legal department in California. Upon


                                       COMPLAINT - 17
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 18 of 96 Page ID #:18




 1         information and belief, the contract became fully executed, after Defendant

 2         PCL signed it in California. PLAINTIFFS’ decedent was and so

 3         PLAINTIFFS are third-party beneficiaries of all such agreements between

 4         Defendants PCL and TAQUAN AIR;

 5                o.   Through the passage contract, Defendant TAQUAN AIR’s

 6         acceptance of it and/or express or implied incorporation of it in agreements

 7         with Defendant PCL, Defendant TAQUAN AIR agreed to the forum

 8         selection clauses’ exclusive jurisdiction of the courts in California for all

 9         disputes and matters between Defendant PCL’s passengers and Defendant

10         TAQUAN AIR, including the claims brought by PLAINTIFFS herein.

11                p.    In addition, through the tour operator agreement, Defendant

12         TAQUAN AIR agreed to the exclusive jurisdiction of the courts in California

13         for all disputes and matters related to excursions involving Defendant PCL’s

14         passengers, including claims arising from the May 13, 2019, mid-air

15         collision during the Misty Fjords Tour.

16         23.    By agreeing to the jurisdiction of the court in California, Defendant

17   TAQUAN AIR purposefully availed itself in advance, and intended to submit itself

18   to the jurisdiction of this court and/or Defendant TAQUAN AIR is subject to the

19   jurisdiction of this court by engaging in substantial and purposeful in this State

20   which are directly related to the claims in this litigation;


                                         COMPLAINT - 18
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 19 of 96 Page ID #:19




 1         24.     Upon information and belief, and at all times relevant, Defendant

 2   MOUNTAIN AIR engaged in substantial and not isolated activity in California

 3   which is directly related to the claims in this litigation. Defendant MOUNTAIN

 4   AIR’s continuous and systematic activities within California include contracting

 5   with, and/or soliciting to contract with, and in maintaining an ongoing business

 6   relationship and/or partnership with Defendant PCL in California which enabled

 7   Defendant MOUNTAIN AIR to provide flight services which resulted in the losses,

 8   damages and injuries claimed by PLAINTIFFS herein.

 9         25.     Upon information and belief, by entering into the contractual

10   relationship with Defendant PCL, and/or soliciting to enter into said arrangement,

11   Defendant MOUNTAIN AIR derived substantial revenues from PCL’s passengers,

12   and benefitted from this relationship in California all as a result of Defendant

13   MOUNTAIN AIR’s solicitation of business in this State regarding the performance

14   of flight services which are directly related to the claims set forth herein.

15         26.     Upon information and belief, the contractual arrangement and/or

16   solicitation of the contractual arrangement between Defendants MOUNTAIN AIR

17   and PCL was drafted and/or occurred in the state of California, and the contract

18   could only become effective after the Defendant PCL executed the contract in

19   California.

20


                                         COMPLAINT - 19
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 20 of 96 Page ID #:20




 1          27.    In addition, Defendant MOUNTAIN AIR conducted substantial

 2   business in this state which is directly related to the claims in this litigation, namely,

 3   that at least one passenger on the Mountain Air Beaver Aircraft at the time of the

 4   mid-air collision was a citizen and resident of the state of California, who, upon

 5   information and belief, purchased his ticket while in the state of California, and as

 6   such, Defendant MOUNTAIN AIR was engaged in substantial activity within this

 7   state, advertised, solicited business and/or entered into contracts in this state. As a

 8   result, Defendant MOUNTAIN AIR specifically and purposefully solicited

 9   business, derived substantial revenues, from and within the state of California that

10   are directly related to the claims asserted in this litigation, namely the flight services

11   that it offered that led to the mid-air collision and the death of PLAINTIFFS’

12   decedent and availed itself of the benefits and privileges of doing business in the

13   State of California.

14          28.    Based upon the foregoing, Defendant MOUNTAIN AIR is subject to

15   the personal jurisdiction of this Court.

16          29.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)

17   because Defendant PCL is a corporation with its principal place of business in Los

18   Angeles, California.      Additionally, Defendant PCL unilaterally and without

19   negotiation inserts a forum selection clause into the Passage Contract purporting to

20   require that litigation be filed in this Court.        Upon information and belief,


                                          COMPLAINT - 20
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 21 of 96 Page ID #:21




 1   Defendants TAQUAN AIR and/or MOUNTAIN AIR have conducted business in

 2   this district, including either entering into agreements with the Defendant PCL or

 3   soliciting to enter into such agreements in this district with Defendant PCL’s

 4   passengers to provide flight services in connection with tour excursions either on

 5   their own and/or those that Defendant PCL marketed, promoted, advertised and

 6   sold to its cruise passengers, and/or solicited business within this judicial district.

 7          GENERAL ALLEGATIONS APPLICABLE TO ALL COUNTS

 8         30.    PLAINTIFFS repeat, reiterate and re-allege all allegations contained

 9   in paragraphs 1 through 29 as though fully set forth at length herein.

10         31.    Defendant PCL engaged in the for-profit business of providing to the

11   public generally, and PLAINTIFFS’ decedent in particular, vacation cruises aboard

12   its vessels, including the Royal Princess. Defendant PCL is a common carrier and

13   direct claims of negligence by PLAINTIFFS herein fall within the prohibitions

14   against disclaimers as contained in 46 U.S.C. §30509. That statue prohibits

15   common carriers from limiting their liability for “personal injury or death caused

16   by negligence or fault of the owner [of the passenger vessel] or the owner’s

17   employees or agents.” Id. 30509(a)(1)(A).

18         32.    Seaplane scenic flights to the Misty Fjords National Monument is the

19   top cruise ship excursion in Alaska and is the highlight of many passenger trips.

20   This excursion is used by Defendant PCL to sell Alaska cruise trips to its


                                         COMPLAINT - 21
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 22 of 96 Page ID #:22




 1   customers. Therefore, it is financially critical that Defendant PCL be able to offer

 2   this excursion to sell its Alaskan cruises.

 3         33.    In early 2016, before the Alaskan cruise ship season, Defendant

 4   TAQUAN AIR and Promech Air (“Promech”) were the sole aviation providers for

 5   Defendant PCL (and other Carnival cruise operators) of the scenic seaplane flights

 6   to Misty Fjords National Monument, each performing approximately one-half of

 7   the flights for Defendant PCL. As a result of numerous prior accidents (set forth

 8   below), including the June 24, 2015 fatal accident that killed 9 people on a Promech

 9   Otter aircraft, Promech was unable to continue its operations due to safety related

10   issues. As a result, Defendant PCL was left with no operator to operate

11   approximately half of its planned Misty Fjords National Monument scenic seaplane

12   flights for the 2016 season, possibly losing substantial revenue on this excursion,

13   and reduced passengers overall, due to the unavailability of this excursion. In April,

14   2016 Defendant TAQUAN AIR purchased Promech in its entirety, including hiring

15   Promech’s employees, and the purchase allowed Defendant TAQUAN AIR to

16   immediately operate a fleet of Turbine Otter Aircraft as a “turnkey” operation.

17   Notwithstanding the significant safety issues at Promech. Defendant PCL failed to

18   perform an adequate safety review, or any safety review, of Defendant TAQUAN

19   AIR after its purchase of Promech, including the manner in which Defendant

20   TAQUAN AIR incorporated Promech assets into its flight operations.


                                         COMPLAINT - 22
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 23 of 96 Page ID #:23




 1         34.    Starting in 2016, Defendant TAQUAN AIR was the sole aviation

 2   provider for Defendant PCL (and other Carnival cruises) of the scenic seaplane

 3   flights to Misty Fjords National Monument. After the July 10, 2018 Taquan Air

 4   Otter accident, caused by pilot error and company mismanagement, Defendant

 5   PCL was put on further notice that Defendant TAQUAN AIR was incompetent and

 6   unfit to safely fly Defendant PCL passengers. However, Defendant PCL had no

 7   other operator in Ketchikan to perform these flights. Therefore, because of the

 8   financial significance of offering this excursion as part of its Alaskan cruises,

 9   Defendant PCL chose to continue allowing Defendant TAQUAN AIR to operate

10   flights when it knew, and should have known, that Defendant TAQUAN AIR was

11   unfit and not safe, placing Defendant PCL passengers, including PLAINTIFFS’

12   decedent, at an unreasonable risk of harm, and without warning.

13         35.    As part of the cruise that it offered to PLAINTIFFS’ decedent,

14   Defendant PCL, through written literature as well as through its California-based,

15   privately maintained website specifically directed at PLAINTIFFS’ decedent,

16   actively and purposefully marketed, promoted, advertised and sold various shore

17   excursions to the passengers of the Royal Princess, specifically including the Misty

18   Fjords Tour that was sold to PLAINTIFFS’ decedent.

19         36.    All promotional materials regarding tour excursions that Defendant

20   PCL offered for sale, specifically including the Misty Fjords Tour, created the


                                        COMPLAINT - 23
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 24 of 96 Page ID #:24




 1   impression that the tour was a “PCL tour” by, amongst other things, prominently

 2   displaying Defendant PCL’s logo and stating in sum and substance that these were

 3   “unique” and “exclusive” PCL tour excursions; referred to the tour excursions as

 4   “our” tour excursions for which “exceptional service” is provided; as well as other

 5   representations and depictions that demonstrated and/or created the impression that

 6   Defendant PCL promoted, selected, vetted, offered, coordinated, managed,

 7   conducted, operated, controlled, owned and/or co-owned the tour excursions,

 8   specifically including the Misty Fjords Tour.

 9         37.    The promotional materials written, published and/or promulgated by

10   Defendant PCL also recommended to PCL’s passengers, specifically including

11   PLAINTIFFS’ decedent, that they purchase their tour excursions exclusively

12   through Defendant PCL for a variety of reasons, including, but not limited to, “a

13   best price guarantee”; “small groups”; “guaranteed return to ship”; and “a promise

14   that the ship will wait”; all in a further effort to recommend and “push” these tour

15   excursions on Defendant PCL’s passengers, as well as creating the impression,

16   upon which PLAINTIFFS’ decedent specifically relied, that the tour excursions

17   offered for sale by Defendant PCL, including the Misty Fjords Tour, were selected,

18   vetted, offered, coordinated, managed, conducted, operated, controlled, owned

19   and/or co-owned by the Defendant PCL; and/or that Defendant PCL properly and

20   carefully screened and audited the entities that provided the actual tour; and/or that


                                        COMPLAINT - 24
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 25 of 96 Page ID #:25




 1   Defendant PCL co-ventured, co-owned and/or worked in conjunction with the tour

 2   operators in a joint venture or common enterprise, and/or in partnership; as well as

 3   that the tour excursions, including the Misty Fjords Tour, were in fact safe for

 4   Defendant PCL’s passengers, specifically including PLAINTIFFS’ decedent; all of

 5   which representations PLAINTIFFS’ decedent relied upon.

 6         38.    Furthermore, upon initially embarking the Royal Princess prior to the

 7   start of the cruise, Defendant PCL’s agents, servants, employees and/or

 8   representatives directed passengers, specifically including PLAINTIFFS’

 9   decedent, to the “tour excursions desk” where Defendant PCL further marketed,

10   promoted, advertised and sold various tour excursions, specifically including the

11   Misty Fjords Tour, again creating the impression that the tour excursions were

12   selected, vetted, offered, coordinated, managed, conducted, controlled, owned, co-

13   owned and/or operated by the Defendant PCL, all for the benefit of PCL’s

14   passengers, including, but not limited to, for their safety and security.

15         39.    At no time prior to PLAINTIFFS’ decedent embarking upon the Misty

16   Fjords Tour did Defendant PCL disclose the name of the operator of the flight

17   portion of the excursion, nor did Defendant PCL provide a means for

18   PLAINTIFFS’ decedent to identify the operator, furthering the justifiable

19   expectation and belief on the part of PLAINTIFFS’ decedent that the Misty Fjords

20


                                         COMPLAINT - 25
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 26 of 96 Page ID #:26




 1   Tour was selected, vetted, offered, coordinated, managed, conducted, controlled,

 2   owned, co-owned and/or operated by the Defendant PCL.

 3         40.      At all times relevant, Defendant PCL made all arrangements with

 4   respect to the Misty Fjords Tour on behalf of PLAINTIFFS’ decedent; all contacts

 5   by or on behalf of PLAINTIFF’S decedent regarding the Misty Fjords Tour were

 6   with Defendant PCL; PLAINTIFFS’ decedent was charged by, invoiced and paid

 7   Defendant PCL for the Misty Fjords Tour; and PLAINTIFFS’ decedent received

 8   her receipt for her purchase of the tour exclusively from Defendant PCL, all without

 9   Defendant PCL ever identifying the operator of the flight portion of the Misty

10   Fjords Tour.

11         41.      As a result of the material representations by, and obligations of, the

12   Defendant PCL, including, but not limited to, with respect Defendant PCL’s paper

13   and on-line marketing, promotion, advertising and sale of the Misty Fjords Tour,

14   which were specifically and justifiably relied upon by PLAINTIFFS’ decedent,

15   PLAINTIFFS’ decedent purchased the Misty Fjords Tour with the expectation that

16   the tour was selected, vetted, offered, coordinated, managed, conducted, controlled,

17   owned, co-owned and/or operated by the Defendant PCL, all for the benefit of

18   Defendant PCL’s passengers, including, but not limited to, for their safety and

19   security.

20


                                         COMPLAINT - 26
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 27 of 96 Page ID #:27




 1         42.    Furthermore, at all times relevant, Defendants TAQUAN AIR and/or

 2   MOUNTAIN AIR were the agents and/or apparent agents of the Defendant PCL

 3   with respect to the Misty Fjords Tour such that Defendant PCL is estopped from

 4   denying that Defendants TAQUAN AIR and/or MOUNTAIN AIR were its agents.

 5         43.    At all material times herein, Defendant TAQUAN AIR was the agent,

 6   apparent agent, joint venturer, servant, and/or employee of Defendant PCL and at

 7   all times acted within the course and scope of that employment, agency, apparent

 8   agency, joint venture or service by virtue of the following, among other facts:

 9                a.   Defendant PCL made all arrangements for the subject excursion

10         without disclosing to PLAINTIFFS’ decedent that the subject excursion

11         flight was to be performed by Defendant TAQUAN AIR;

12                b.   Defendant PCL marketed the subject excursion using its

13         company logo on its website and/or in its brochures and/or on its ship without

14         disclosing to PLAINTIFFS’ decedent that the subject excursion was

15         operated by Defendant TAQUAN AIR;

16                c.   Defendant PCL maintained a department and/or specific group of

17         employees in its headquarters in California devoted to creating, developing,

18         promoting, marketing, coordinating, controlling, explaining, overseeing,

19         supervising, auditing, tracking and monitoring its ports of call and the

20


                                       COMPLAINT - 27
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 28 of 96 Page ID #:28




 1        excursions sold to its passengers, including the subject scenic flight

 2        excursion.

 3              d.     Defendant PCL maintained an excursion desk on its ship, staffed

 4        by its employees, where Defendant PCL marketed, offered and sold

 5        excursions, provided expert advice and information, answered questions,

 6        handled and resolved complaints and refunds on behalf of its subsidiary,

 7        employees, servants, agents, representative, and/or tour operator partners,

 8        including Defendant TAQUAN AIR, for which Defendant PCL incurred

 9        certain expenses and costs and reaped significant profit;

10              e.     Defendant PCL recommended its passengers to not engage in

11        excursions, tours and/or activities that are not Princess excursions sold

12        through Defendant PCL;

13              f.     The exclusive contract and contact held by PLAINTIFFS’

14        decedent concerning this excursion was with Defendant PCL;

15              g.     Defendant PCL determined the amount of money charged for the

16        subject excursion;

17              h.     The fee for the Misty Fjords Tour, including the scenic flight

18        portion, was charged to PLAINTIFFS’ decedent and collected from

19        PLAINTIFFS’ decedent, exclusively by Defendant PCL, and Defendant

20        PCL handled all the funds paid by PLAINTIFFS’ decedent;


                                       COMPLAINT - 28
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 29 of 96 Page ID #:29




 1              i.   PLAINTIFFS’ decedent received a receipt from Defendant PCL

 2        for the purchase of the subject excursion, including tickets;

 3              j.   Defendant PCL determined the time, length, and scheduling of

 4        each excursion;

 5              l.    Defendant PCL controlled the operation of the excursion by

 6        promulgating various rules and regulations governing the conduct of the

 7        excursion, the equipment to be utilized and the personnel allowed to conduct

 8        the excursion, which it required its subsidiaries, employees, servants, agents,

 9        representative, and/or tour operator partners, including Defendant TAQUAN

10        AIR, to follow as part of its agreement with Defendant PCL;

11              m. Defendant PCL controlled and/or maintained the right of control

12        over the excursion by supervising and monitoring its performance and

13        retaining the right to require its subsidiaries, employees, servants, agents,

14        representative, and/or tour operator partner Defendant TAQUAN AIR, to

15        modify, alter or change the manner in which each excursion was conducted,

16        the equipment utilized and/or the personnel conducting such excursion;

17              n.   Defendant PCL controlled the operation of the excursion by

18        expressly reserving the right to determine when each excursion was safe to

19        operate under the conditions existing at the time, including the right to

20        modify, terminate or abort each excursion at any time when it was necessary


                                       COMPLAINT - 29
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 30 of 96 Page ID #:30




 1         to do so for the safety of its passengers, or for other reasons determined by

 2         Defendant PCL;

 3                o.   Defendant PCL represented to its passengers, including

 4         PLAINTIFFS’ decedent, that the excursions which it sold to them were safe,

 5         operated by reliable personnel using safe equipment, and operated subject to

 6         the safety requirements established by Defendant PCL;

 7         44.    At all times material, Defendant TAQUAN AIR was an agent,

 8   ostensible/apparent agent, employee, joint venturer, and/or representative of

 9   Defendant PCL. Any representations to the public by Defendant PCL to the

10   contrary do not control the legal status of the parties.

11         45.    At all times material hereto, Defendant PCL was responsible for, and

12   liable for, the actions of Defendant TAQUAN AIR with respect to the subject

13   excursion. In the alternative, at all times material hereto, a partnership and/or joint

14   venture existed between Defendant TAQUAN AIR and Defendant PCL, whereby

15   Defendant PCL and Defendant TAQUAN AIR are jointly and severally responsible

16   for the negligence of each other as partners of the partnership and/or joint venture:

17                a.   Defendant PCL and Defendant TAQUAN AIR entered into an

18         agreement whereby Defendant             PCL made all         arrangements    for

19         PLAINTIFFS’ decedent, on behalf of its partnership and/or joint venture

20


                                         COMPLAINT - 30
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 31 of 96 Page ID #:31




 1        with Defendant TAQUAN AIR, for PLAINTIFFS’ decedent to participate

 2        in the subject excursion;

 3              b.      Defendant PCL advertised and marketed the excursion on its

 4        website, in its literature and aboard its vessels, on behalf of its relationship

 5        with Defendant TAQUAN AIR, for which Defendant PCL incurred certain

 6        expenses and costs;

 7              c.      Defendant PCL maintained, on behalf of its relationship with

 8        Defendant TAQUAN AIR, a department and/or a specific group of

 9        employees in its headquarters in California devoted to creating, developing,

10        promoting, marketing, coordinating, explaining, overseeing, supervising,

11        auditing, tracking and monitoring its ports of call and the excursions sold to

12        its passengers, including the excursion on which PLAINTIFFS’ decedent

13        was killed;

14              d.      Defendant PCL maintained an excursion desk on its ships,

15        including the Royal Princess, staffed by its employees, from which it

16        marketed, offered and sold excursions, provided expert advice and

17        information, answered questions, handled and resolved complaints and

18        refunds, on behalf of its subsidiaries, employees, servants, agents,

19        representative, and/or tour operator partners, including Defendant TAQUAN

20        AIR for which Defendant PCL incurred certain expenses and costs;


                                       COMPLAINT - 31
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 32 of 96 Page ID #:32




 1                e.   Defendant TAQUAN AIR provided the DHC-3 aircraft N959PA

 2         and pilot for the Misty Fjords Tour;

 3                f.   Defendant PCL paid Defendant TAQUAN AIR a portion of the

 4         sales of tickets for scenic flight excursions, after excursion tickets were sold,

 5         specifically that portion of the revenue received from PLAINTIFFS’

 6         decedent;

 7                g.   Defendant PCL shared profits and losses with Defendant

 8         TAQUAN AIR for the scenic flight excursions—including the subject

 9         excursion, which were divided among them the according to the agreements

10         between Defendant PCL and Defendant TAQUAN AIR;

11         46.    In addition, Defendant PCL had an obligation to ensure the safety of

12   its passengers on shore excursions, including the Misty Fjords Tour, by properly

13   selecting, vetting, screening, auditing and/or retaining the entity that was to provide

14   services during shore excursions, specifically including the flight portion of the

15   Misty Fjords Tour, especially with respect to flight operations to ensure that such

16   services were safe, appropriate and competently operated.

17         47.    Defendant PCL advertised and promoted to PLAINTIFFS’ decedent

18   that it regularly monitored the business activities of its excursion operators, such

19   as Defendant TAQUAN AIR, and investigated the operators for safety. Defendant

20


                                         COMPLAINT - 32
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 33 of 96 Page ID #:33




 1   PCL was responsible for all details regarding the flight portion of the Misty Fjords

 2   Tour, and that it (Defendant PCL) was offering the tour excursion.

 3         48.    On its website, Defendant PCL represented:

 4                We selected only the most reputable companies available to

 5                provide your excursions. The companies providing your

 6                excursions are selected by Princess based on their excellent

 7                reputation for service and safety.

 8         49.    At all times relevant, Defendant PCL selected Defendant TAQUAN

 9   AIR to conduct the flight portion of the Misty Fjords Tour, and expressly and/or

10   implied represented the safety of these flights to its cruise ship passengers,

11   including PLAINTIFFS’ decedent, and PLAINTIFFS’ decedent relied on, to her

12   detriment, Defendant PCL’s marketing, promotion, advertising, sale, vetting,

13   review, investigation, endorsement, approval, and/or selection of Defendant

14   TAQUAN AIR to conduct the flight portion of the tour.

15         50.    Defendant PCL is part of the global cruise family of companies owned

16   and/or operated by Carnival Corporation & Defendant PLC, which also includes:

17   Carnival Cruise Line, Holland America Line, Princess Cruises, Seabourn, P&O

18   Cruises UK, Cunard, AIDA Cruises, Costa Cruises, P&O Cruises (Australia),

19   Fathom, and HAP (Alaska/Yukon). As a result, information and notice to Carnival

20   Corporation & Defendant PLC and these other companies, constitutes notice to


                                        COMPLAINT - 33
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 34 of 96 Page ID #:34




 1   Princess with regard to accidents and safety involving Alaskan cruise operations

 2   and excursions, including Ketchikan port flight excursions to and from the Misty

 3   Fjords National Monument.

 4         51.    Given Defendant PCL’s obligations as set forth herein, Defendant

 5   PCL, knew, or should have known, prior to May 13, 2019, the significant unsafe

 6   operating history of the Defendant TAQUAN AIR, including but not limited to, the

 7   fact that Defendant TAQUAN AIR (and/or its acquired company) had been

 8   involved in at least 13 separate aircraft accidents since 1994, which included 5 fatal

 9   accidents that resulted in the deaths of 17 people. These accidents also caused 24

10   serious injuries. Most of the accidents occurred near Ketchikan during cruise ship

11   passenger scenic flight operations, and nearly all of the accidents involved pilot

12   error and/or safety lapses at Defendant TAQUAN AIR, in the same or similar type

13   of aircraft that were involved in the subject mid-air collision as set forth below:

14         52.    Before May 13, 2019, Defendant PCL knew or should have known of

15   the aircraft accident history involving Defendant TAQUAN AIR, including but not

16   limited the following:

17                a.   Overall Accident History. Defendant TAQUAN AIR had been

18         involved in at least 13 aircraft accidents since 1994, 5 of which resulted in

19         17 fatalities. These accidents also caused 24 serious injuries. Most of the

20         accidents occurred near Ketchikan during cruise ship passenger scenic flight


                                        COMPLAINT - 34
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 35 of 96 Page ID #:35




 1        operations, and nearly all of the accidents involved pilot error and/or safety

 2        lapses at Defendant TAQUAN AIR, in the same type of aircraft that were

 3        involved in the subject accident.

 4              b.   July 10, 2018 Accident. A Taquan Air DHC-3 Otter crashed into

 5        mountain in bad weather en route to Ketchikan. There were 11 persons on

 6        board, and 6 were seriously injured. The accident was caused by pilot error,

 7        company mismanagement, and failure to follow safety procedures. As a

 8        result of this accident, and due to safety concerns with Defendant TAQUAN

 9        AIR, Defendant PCL suspended its TAQUAN AIR flightseeing tours, but

10        the suspension was short-lived, and TAQUAN AIR flights on behalf of

11        Defendant PCL’s passengers resumed.

12              c.   April 11, 2016 Taquan buys Promech. Defendant TAQUAN

13        AIR purchased its Ketchikan competitor, Promech, and merged Promech

14        into its operations. This purchase included Promech’s aircraft, operations,

15        facilities, FAA certificates, contracts, and employees. The purchase nearly

16        doubled Defendant TAQUAN AIR’s fleet size to 16 aircraft and added the

17        De Havilland Turbine Otter Aircraft fleet to Defendant TAQUAN AIR’s

18        operations, including aircraft N959PA, which was involved in the mid-air

19        collision. Prior to this purchase, Defendant TAQUAN AIR did not operate

20        any Turbine Otter Aircraft. Also included in the purchase was Promech’s


                                      COMPLAINT - 35
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 36 of 96 Page ID #:36




 1        Part 135 operating certificate covering Promech’s (now TAQUAN AIR’s)

 2        Otter aircraft, which also included Otter pilot training, Otter aircraft

 3        operating checklists, and Otter approved maintenance program. In addition,

 4        all employees at Promech were offered an equivalent or similar job at

 5        TAQUAN AIR, and nearly all of Promech’s employees accepted this offer.

 6        Defendant TAQUAN AIR took over Promech’s contracts with the cruise

 7        ship industry, including contracts with Defendant PCL for Misty Fjords

 8        Flightseeing and the flight portion of the Misty Fjords Tour. Defendant PCL

 9        was aware of the acquisition of Promech by Defendant TAQUAN AIR

10        (including its operation and employees), was aware of the operating and

11        accident history of both Defendant TAQUAN AIR and Promech in 2016 and

12        before, and continued to contract with Defendant TAQUAN AIR to fly

13        Defendant PCL cruise ship passengers, despite this accident history, and

14        without further review or investigation.

15              d.   June 25, 2015 Accident. A Promech DHC-3 Otter collided with

16        mountainous terrain 24 miles east of Ketchikan. All nine persons died. The

17        flight was a scenic flight for cruise ship passengers. The aircraft was en route

18        to Ketchikan from Rudyerd Bay, 44 miles to the east. The accident was

19        caused by pilot error and a company culture which tacitly endorsed flying in

20


                                       COMPLAINT - 36
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 37 of 96 Page ID #:37




 1        hazardous weather. The company also failed to manage risks and did not

 2        have a formal safety program.

 3              e.    July 24, 2013 Accident. A Promech DHC-2 Beaver sustained

 4        an in-flight engine failure which caused the pilot to crash into trees. Three

 5        persons were injured.

 6              f.    2012 Accident. A Taquan Air DHC-2 Beaver tipped on its side

 7        during a water taxi before takeoff. The cause of the accident was pilot error:

 8        the pilot’s failure to maintain directional control during a step turn on floats.

 9              g.    July 24, 2007 Accident. A Taquan Air DHC-2 Beaver was on an

10        air tour flight from Ketchikan to Misty Fjords National Monument when the

11        pilot flew into a mountain in bad visibility. This accident was caused by pilot

12        error. All five persons on board were killed.

13              h.    July 28, 2005 Accident. A Promech DHC-3 Otter was

14        conducting a local sightseeing flight when a fire broke out which required

15        an emergency landing five miles southeast of Ketchikan. The fire was the

16        result of a fuel line leak caused by electrical arc. Also contributing to the

17        accident was an inadequate annual inspection by company maintenance

18        personnel. One person was seriously injured.

19              i.    August 19, 2002 Accident – Mid-Air Collision. Promech was

20        operating two seaplanes, a DHC-3 Otter and a DHC-2 Beaver. Both departed


                                       COMPLAINT - 37
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 38 of 96 Page ID #:38




 1        Ketchikan seaplane base on cruise ship passenger scenic flights, and both

 2        were loaded with passengers. While en route to Misty Fjords National

 3        Monument, the two aircraft had a mid-air collision. Both aircraft were

 4        damaged but made emergency landings. The cause of the accident was pilot

 5        error, i.e. the pilot’s failure to maintain an adequate visual outlook during

 6        cruise climb, which resulted in a midair collision between the two airplanes.

 7        This mid-air collision involved the same types of aircraft that were involved

 8        in the May 13, 2019, collision, namely a DHC-3 Otter and a DHC-2 Beaver.

 9              j.    June 19, 2002 Accident. One Promech seaplane hit another

10        Promech seaplane while on the water at the Ketchikan dock. The accident

11        was caused by a dockhand prematurely letting go of a rope, and the

12        operator’s failure to provide adequate safe zones for the airplanes.

13              k.    August 5, 1998 Accident. A Taquan Air Cessna 185 seaplane

14        had an engine failure in flight due to fuel mismanagement by the pilot, which

15        caused the aircraft to crash into terrain. The flightseeing flight had departed

16        Rudyerd Bay and was en route to Ketchikan. One passenger died, and the

17        pilot and other passenger received serious injuries. This accident was caused

18        by pilot error.

19              l.    September 29, 1997 Accident. A Promech DHC-2 Beaver

20        seaplane stalled during takeoff from Ketchikan and crashed into the water.


                                       COMPLAINT - 38
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 39 of 96 Page ID #:39




 1        The pilot, who was the only person on board, died. The accident was caused

 2        by pilot error: the pilot's excessive climb and turning maneuver at low

 3        altitude, the pilot's inadvertent stall, and the intentional operation of the

 4        airplane with the required stall warning system was disabled.

 5              m. December 12, 1996 Accident. A Taquan Air DHC-2 Beaver on

 6        floats encountered gusty wind conditions and crashed on water 18 miles

 7        southwest of Ketchikan. The injured passenger escaped the sinking aircraft,

 8        but the pilot was unable to escape and died. The cause of the accident was

 9        pilot error: inadequate compensation for wind conditions and failure to

10        maintain adequate airspeed leading to the stall.

11              n.   January 2, 1995 Accident. A Taquan Air Cessna 208 on floats

12        struck a partially submerged log during a high speed water taxi operation.

13        The cause of the accident was pilot error, in that he selected an unsuitable

14        landing area. There were no injuries to the eight persons on board.

15              o.   June 8, 1994 Accident. A Taquan Air Cessna 185 seaplane

16        dragged a wing in the water during landing. There were no injuries, but the

17        aircraft was substantially damaged. The cause of the accident was pilot

18        error, involving the pilot’s inadequate compensation for wind.

19              p.   May 20, 2019 Accident A Taquan Air DHC-2 seaplane crashed

20        during a water landing at Metlakatla, Alaska killing the pilot and passenger.


                                      COMPLAINT - 39
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 40 of 96 Page ID #:40




 1         Although this crash is still under investigation, preliminary reports indicated

 2         the cause of the crash as pilot error and that the pilot only had 5 hours total

 3         time flying seaplanes. While this crash occurred one week after the subject

 4         accident, it is further proof of Defendant TAQUAN AIR’s continued unsafe

 5         operation and the deficient safety culture that existed at the time of the

 6         subject mid-air collision.

 7         53.   Defendant PCL was either aware of all of these accidents, and/or

 8   should have been aware of them because they are matters of public record, and

 9   Defendant PCL had a duty to vet, screen, review, investigate, endorse and approve

10   both Defendant TAQUAN AIR and Promech to fly Defendant PCL scenic flight

11   excursions. This accident history reflects a dangerous company culture lacking

12   formal safety programs.

13         54.   As a result of the significant accident history at Defendant TAQUAN

14   AIR (individually and/or through the company it acquired), including a prior mid-

15   air collision and multiple crashes caused by pilot error, Defendant PCL knew, or

16   should have known, that Defendant TAQUAN AIR was incapable, incompetent,

17   and unfit, to provide the Defendant PCL’s passengers, specifically including

18   PLAINTIFFS’ decedent, with the highest level of safety and that given this

19   significant deficient safety record, the continued use of Defendant TAQUAN AIR

20   to conduct the flight portion of the Misty Fjords Tour by the Defendant PCL was


                                        COMPLAINT - 40
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 41 of 96 Page ID #:41




 1   “an accident waiting to happen” and thus, Defendant PCL should not have

 2   selected/and or retained Defendant TAQUAN AIR to conduct the flight portion of

 3   the Misty Fjords Tour.

 4         55. Because of its safety record and accident history, Defendant TAQUAN

 5   AIR should not have been an approved excursion flight operator of Defendant PCL,

 6   and Defendant PCL should not have held out the Misty Fjords flights to its

 7   passengers and public as being safe and approved by Defendant PCL including for

 8   the subject excursion on May 13, 2019. Defendant TAQUAN AIR’s accident

 9   history established that it was not a safe operator, that pilot error was the common

10   cause of nearly all of the previous accidents, including a nearly identical mid-air

11   accident in 2002 that involved two Promech aircraft.

12         56.    Defendant PCL failed to disclose these accidents, the accident history

13   of Defendant TAQUAN AIR, and the risks involved to its cruise ship passengers,

14   specifically including PLAINTIFFS’ decedent. Had this accident history been

15   disclosed and PLAINTIFFS’ decedent been warned of the danger of flying with

16   Defendant TAQUAN AIR, PLAINTIFFS’ decedent would not have taken the May

17   13, 2019 flight.

18         57.    In addition and at all times relevant, and specifically on behalf of

19   PLAINTIFFS’ decedent, Defendant PCL contracted with, and/or chartered with,

20   Defendant TAQUAN AIR to provide the flight service portion associated with the


                                        COMPLAINT - 41
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 42 of 96 Page ID #:42




 1   Misty Fjords Tour, and as such, Defendant PCL acted as an air charter broker

 2   and/or indirect air carrier as those terms are defined by the Federal Aviation

 3   Regulations, including 14 CFR part 295. Defendant PCL had a statutory duty to

 4   disclose the identity of Defendant TAQUAN AIR to PLAINTIFFS’ decedent

 5   before or at the time that she purchased her tickets for the excursion, which was

 6   breached, denying PLAINTIFFS’ decedent the opportunity to know that Defendant

 7   TAQUAN AIR was the operator and to discover Defendant TAQUAN AIR’S

 8   safety record and accident history.

 9         58. PLAINTIFFS’ decedent relied on Princess to screen, vet, investigate,

10   review, and approve its excursion operators, including Defendant TAQUAN AIR.

11   On its website, Defendant PCL represented:

12                We selected only the most reputable companies available to

13                provide your excursions. The companies providing your

14                excursions are selected by Princess based on their excellent

15                reputation for service and safety.

16                https://www.princess.com/learn/faq_answer/pre_cruise/excurs

17                ions.jsp

18         59.    On and prior to May 13, 2019, Defendant TAQUAN AIR was an

19   airline certificated under 14 C.F.R. Part 135 of the Federal Aviation Regulations

20


                                        COMPLAINT - 42
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 43 of 96 Page ID #:43




 1   and was, and is, a commercial air carrier engaged in the business of carrying

 2   passengers for hire.

 3         60.    On and prior to May 13, 2019, Defendant TAQUAN AIR entered into

 4   the Tour Operating Contract with Defendant PCL whereby it was to operate the

 5   Taquan Otter Aircraft as an on-demand sightseeing flight pursuant to said contract,

 6   and on behalf of Defendant PCL.

 7         61.    On May 13, 2019, and pursuant to the Tour Operating Contract, the

 8   Taquan Otter Aircraft was operated as a charter flight intending to carry only

 9   Defendant PCL’s cruise passengers, specifically including PLAINTIFFS’

10   decedent, from the Misty Fjords National Monument to the Ketchikan Harbor

11   Seaplane Base located at the port in Ketchikan, Alaska.

12         62.    As a Part 135 air carrier, Defendant TAQUAN AIR, either on its own

13   and/or in conjunction with Defendant PCL, provided training, instruction, guidance

14   and/or supervision to the pilot of the Taquan Otter Aircraft, who at all times

15   relevant was acting within the course and scope of his employment, and either on

16   its own and/or in conjunction with Defendant PCL, wrote and/or approved

17   instructions and warnings for the subject aircraft and its component parts and

18   systems, including, but not limited to, its aircraft flight manual, aircraft operating

19   manual, pilot operating handbook, training manuals, curriculum and/or procedures,

20   including, but not limited to, training, procedures and operations regarding flight


                                        COMPLAINT - 43
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 44 of 96 Page ID #:44




 1   in congested airspace, especially during the busy tourist season, including, but not

 2   limited to, specific training to avoid a mid-air collision.

 3         63.    On and prior to May 13, 2019, Defendant MOUNTAIN AIR was an

 4   airline certificated under 14 C.F.R. Part 135 of the Federal Aviation Regulations

 5   and was, and is, a commercial air carrier engaged in the business of carrying

 6   passengers for hire.

 7         64.    On May 13, 2019, the Mountain Air Beaver Aircraft was operated as

 8   a charter flight by the defendant MOUNTAIN AIR intending to carry passengers

 9   of Defendant PCL from the Misty Fjords National Monument to the Ketchikan

10   Harbor Seaplane Base located at the port in Ketchikan, Alaska.

11         65.    As a Part 135 air carrier, Defendant MOUNTAIN AIR provided

12   training, instruction, guidance and/or supervision to the pilot of the Mountain Air

13   Beaver Aircraft who at all times relevant was acting within the course and scope of

14   his employment, and wrote and/or approved instructions and warnings for the

15   subject aircraft and its component parts and systems, including, but not limited to,

16   its aircraft flight manual, aircraft operating manual, pilot operating handbook,

17   training manuals, curriculum and/or procedures, including, but not limited to,

18   training, procedures and operations regarding flight in congested airspace,

19   especially during the busy tourist season, including, but not limited to, specific

20   training to avoid a mid-air collision.


                                         COMPLAINT - 44
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 45 of 96 Page ID #:45




 1         66.     On May 13, 2019, PLAINTIFFS’ decedent and others disembarked

 2   the Royal Princess and were directed by Defendant PCL’s agents, servants,

 3   employees, and/or representatives to the boat that was going to ferry them to Misty

 4   Fjords National Monument as part of the Misty Fjords Tour. The boat ride was

 5   uneventful.

 6         67.     Upon conclusion of the boat ride, PLAINTIFFS’ decedent and others

 7   boarded the Taquan Otter Aircraft for the flight portion of the Misty Fjords Tour.

 8   It was intended that the aircraft would embark from water on an approximately 25-

 9   minute sight-seeing flight from the Misty Fjords National Monument to the

10   Ketchikan Harbor Seaplane Base located at the port in Ketchikan, Alaska, where

11   the aircraft was to land on water, and PLAINTIFFS’ decedent would then re-

12   embark the Royal Princess to continue their vacation cruise.

13         68.     The Taquan Otter Aircraft N959PA had been purchased by Defendant

14   TAQUAN AIR from Promech in 2016. On May 13, 2019, the aircraft’s operating

15   checklist was not a TAQUAN AIR checklist, but was an outdated Promech

16   checklist, entitled “Promech Air Normal Checklist”. Though ADS-B use was

17   required on the aircraft, the checklist did not contain any ADS-B checklist items.

18         69.     The pilot of the Taquan Air N959PA was Lewis Beck. Mr. Beck was

19   an employee and/or servant and/or agent and/or apparent agent of Defendant

20   TAQUAN AIR, and at all relevant times herein was acting within the scope of his


                                       COMPLAINT - 45
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 46 of 96 Page ID #:46




 1   employment and/or agency with Defendant TAQUAN AIR. Defendant TAQUAN

 2   AIR is vicariously liable for all of the acts and omissions of Mr. Beck related to the

 3   underlying accident. At all times during subject flight Mr. Beck was piloting and

 4   navigating N959PA and was the pilot in command in charge of safely operating the

 5   subject scenic flight.

 6         70.    On May 13, 2019, at approximately 12:21 Alaska Daylight Time, with

 7   PLAINTIFFS’ decedent on board as a passenger, the Taquan Otter Aircraft was

 8   travelling in the airspace above the George Inlet as the subject aircraft was

 9   returning to the Ketchikan Harbor Seaplane Base. Upon information and belief, the

10   Defendant TAQUAN AIR’s pilot, Mr. Beck, had not checked his ADS-B collision

11   avoidance equipment since flying over Carroll Inlet to the east. Furthermore, Mr.

12   Beck had not turned on certain avionics equipment, specifically the Taquan Otter

13   Aircraft’s GSL71, so that the aircraft’s altitude and transponder identification were

14   not transmitted “out” for identification and use by other aircraft using the ADS-B

15   system.

16         71.    At said time and place, the Mountain Air Beaver Aircraft was also

17   travelling in the airspace above the George Inlet for its flight returning to the

18   Ketchikan Harbor Seaplane Base. Neither aircraft made position reports over the

19   radio as required.

20


                                        COMPLAINT - 46
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 47 of 96 Page ID #:47




 1         72.    At said time and place, as the respective aircraft were each at an

 2   altitude of approximately 3,350 feet mean sea level (“msl”), the aircraft collided

 3   over George Inlet, a navigable waterway, causing the Taquan Otter Aircraft to

 4   essentially “free fall” into the icy waters of the George Inlet. The Mountain Air

 5   Beaver Aircraft broke apart in mid-air due to the mid-air collision.

 6         73.    The Taquan Otter Aircraft crashed into the freezing cold waters of the

 7   George Inlet. PLAINTIFF’ decedent sustained injuries in the mid-air collision and

 8   impact with the icy water. She was thereafter unable to free herself from her

 9   restraints and, as a result, died by drowning.

10         74.    After the collision, N959PA rapidly dropped more than 3000 feet,

11   where it slammed onto the water on the west side of George Inlet, and quickly sank.

12   The pilot and passengers were able to get out of the wreckage before it was too late,

13   with the exception of PLAINTIFFS’ decedent, who was unable to escape and died

14   in the sinking wreckage.

15         75.    As a result of the mid-air collision and the drowning of PLAINTIFFS’

16   decedent, PLAINTIFFS herein have suffered loss, damage and/or injury.

17                          FIRST CAUSE OF ACTION FOR

18                   NEGLIGENCE AGAINST DEFENDANT PCL

19         76.    PLAINTIFFS repeat, reiterate and re-allege all allegations contained

20   in paragraphs 1 through 75 as though fully set forth at length herein.


                                        COMPLAINT - 47
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 48 of 96 Page ID #:48




 1         77.    At all material times, Defendant PCL, as common carrier of the cruise

 2   and the subject Misty Fjord Tour, owed a duty to their paying passengers, including

 3   PLAINTIFFS’ decedent, to provide, amongst other things, the utmost and highest

 4   duty of care for the health, welfare, and safety of their passengers for the Misty

 5   Fjord Tour, specifically including the flight portion of the tour, which was a

 6   commercial transportation undertaking. This duty included, amongst other things,

 7   the duty to warn.

 8         78.    At all material times, Defendant PCL owed a duty to their passengers,

 9   including PLAINTIFFS’ decedent, to exercise reasonable care for the health,

10   welfare, and safety of their passengers, including for the Misty Fjord Misty Fjord

11   Tour, specifically including the flight portion of the tour. This duty also included,

12   amongst other things, the duty to warn.

13         79.    The mid-air collision, crash and death/injury of PLAINTIFFS’

14   decedent, individually and/or collectively, were caused by Defendant PCL’s

15   negligence, recklessness and/or carelessness in one or more of the following ways:

16                a.     the subject flight was operated by Defendant TAQUAN AIR,

17         who at all times was Defendant PCL’s agent, joint venturer and/or

18         representative with respect to the Misty Fjords Tour and thus, Defendant

19         PCL is vicariously, directly and/or otherwise liable for the actions and/or

20         omissions of Defendant TAQUAN AIR in causing the mid-air collision, as


                                        COMPLAINT - 48
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 49 of 96 Page ID #:49




 1        set forth herein, including, but not limited to, Defendant TAQUAN AIR’s

 2        failure to properly operate the subject flight as well as its violations of

 3        Federal Aviation Regulations, including failure to see and avoid; failure to

 4        properly use available collision-avoidance equipment; failure to report

 5        position over the common traffic advisory frequency, as required; failure to

 6        follow appropriate flight procedures; failure to yield the right of way; failure

 7        to maintain aircraft spacing and separation; and/or operating the aircraft in a

 8        careless and/or reckless manner; all for which Defendant PCL is liable;

 9              b.   pursuant to applicable Federal Aviation Regulations and/or

10        applicable law, Defendant PCL was the operator of the subject flight and as

11        such, is responsible for any act and/or omission that occurred during the

12        flight as detailed herein, including, the mid-air collision and the death/injury

13        to PLAINTIFFS’ decedent;

14              c.   Defendant PCL improperly failed to examine Defendant

15        TAQUAN AIR’s background, prior operating history and/or safety record,

16        especially in light of said defendant’s prior crashes and significant deficient

17        safety record as outlined herein and as reported to Defendant PCL, and

18        inappropriately selected and/or retained Defendant TAQUAN AIR to

19        conduct the flight portion of the Misty Fjords Tour;

20


                                       COMPLAINT - 49
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 50 of 96 Page ID #:50




 1                d.   Defendant PCL knew, or should have known, that Defendant

 2        TAQUAN AIR was unfit and incapable of safely conducting the flight

 3        portion of the subject tour, especially in light of the prior history of deadly

 4        crashes and/or the significant deficient safety record of Defendant TAQUAN

 5        AIR;

 6                e.   Defendant PCL failed to conduct proper and appropriate safety

 7        checks, safety reviews, check rides and/or audits of Defendant TAQUAN

 8        AIR, and had it done so, Defendant TAQUAN AIR would not have been

 9        selected by Defendant PCL to conduct the flight portion of the Misty Fjords

10        Tour;

11                f.   Defendant PCL failed to properly and/or adequately conduct a

12        risk management analysis with respect to Defendant TAQUAN AIR, and

13        had it done so, Defendant TAQUAN AIR would not have been selected

14        and/or retained by Defendant PCL to conduct the flight portion of the Misty

15        Fjords Tour;

16                g.   Defendant PCL failed to provide its cruise ship passengers,

17        specifically including PLAINTIFFS’ decedent, with the appropriate level of

18        safety and warnings with respect to the Misty Fjords Tour, including, but not

19        limited to, that it sold tickets on an air carrier that had a significantly deficient

20        safety record and fatal accident history;


                                         COMPLAINT - 50
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 51 of 96 Page ID #:51




 1              h.   Defendant PCL marketed, advertised, sold and profited from the

 2        Misty Fjords Tour yet failed to provide its cruise ship passengers,

 3        specifically including PLAINTIFFS’ decedent, with the appropriate level of

 4        safety with respect to the subject tour;

 5              i.   Defendant PCL improperly selected and/or contracted with

 6        Defendant TAQUAN AIR to conduct the flight portion of the Misty Fjords

 7        Tour, especially in light of Defendant TAQUAN AIR’s prior operating

 8        history and/or significant deficient safety record;

 9              j.   PLAINTIFFS’ decedent specifically relied upon Defendant

10        PCL’s representations that the Misty Fjords Tour was safe when in fact it

11        was not;

12              k.   Defendant PCL inappropriately promoted, advertised and sold

13        the Misty Fjords Tour to its’ cruise ship passengers, specifically including

14        PLAINTIFFS’ decedent, when it knew, or should have known, that the flight

15        portion of the Misty Fjords Tour was not safe, especially in light of

16        Defendant TAQUAN AIR’s prior operating history and/or significant

17        deficient safety record;

18              l.   Defendant PCL’s promotional materials and/or advertising with

19        respect to the Misty Fjords Tour was misleading and inappropriate,

20        especially since those materials claimed that Defendant PCL would provide


                                       COMPLAINT - 51
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 52 of 96 Page ID #:52




 1        the “highest quality excursion”, despite that it knew, or should have known,

 2        that Defendant TAQUAN AIR was incapable of providing passengers with

 3        the highest level of safety as required by applicable Federal Aviation

 4        Regulations based upon, amongst other things, Defendant TAQUAN AIR’s

 5        prior operating history and/or significant deficient safety record, and

 6        PLAINTIFFS’ decedent specifically relied upon these representations made

 7        by Defendant PCL;

 8              m. Defendant PCL inappropriately entered into, and/or renewed, the

 9        Tour Operating Contract with Defendant TAQUAN AIR when it knew, or

10        should have known, based on Defendant TAQUAN AIR’s prior operating

11        history and/or significant deficient safety record that Defendant TAQUAN

12        AIR was incapable of providing passengers with the highest level of safety

13        as required by applicable Federal Aviation Regulations;

14              n.   Defendant PCL failed to properly examine Defendant TAQUAN

15        AIR’s operating history, and had it done so, Defendant TAQUAN AIR

16        would not have been selected and/or retained by Defendant PCL to conduct

17        the flight portion of the Misty Fjords Tour based upon its prior operating

18        history and/or its significant deficient safety record;

19              o.   Defendant PCL failed to conduct any pre-flight coordination with

20        Defendant TAQUAN AIR, and had it done so the mid-air collision would


                                       COMPLAINT - 52
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 53 of 96 Page ID #:53




 1        not have occurred, especially due to the route flown by the pilot of the

 2        Taquan Otter Aircraft leading to the mid-air collision;

 3                p.   Defendant PCL failed to disclose to PLAINTIFFS’ decedent at

 4        any time prior to the Misty Fjords Tour that the flight portion was to be

 5        operated by Defendant TAQUAN AIR thereby preventing PLAINTIFFS’

 6        decedent from conducting her own investigation into Defendant TAQUAN

 7        AIR, and had this information been disclosed, as was required,

 8        PLAINTIFFS’ decedent would not have participated in the Misty Fjords

 9        Tour, especially in light of Defendant TAQUAN AIR’s prior operating

10        history and/or significant deficient safety record;

11                q.   Defendant PCL violated applicable Federal Aviation Regulations

12        under Part 295 or otherwise, concerning the subject flight, including required

13        disclosures as well as the chartering of same, and had this information been

14        disclosed, as was required, PLAINTIFFS would not have participated in the

15        Misty Fjords Tour, especially in light of Defendant TAQUAN AIR’s prior

16        operating history and/or significant deficient safety record;

17                r.   Defendant PCL improperly selected and/or improperly chartered

18        Defendant TAQUAN AIR to conduct the flight portion of the Misty Fjords

19        Tour;

20


                                       COMPLAINT - 53
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 54 of 96 Page ID #:54




 1              s.    Defendant PCL failed to provide its passengers with the highest

 2        level of safety, including, but not limited to, by failing to ensure that the

 3        aircraft it selected to conduct the Misty Fjords Tour was either equipped with

 4        specific technology (collision avoidance equipment) designed to, amongst

 5        other things, prevent mid-air collisions, and/or failing to ensure that if such

 6        equipment was available, that it was operational and that the pilot conducting

 7        the tour paid special attention to such equipment, especially in light of the

 8        fact that Defendant PCL knew, or should have known, that the flight portion

 9        of the subject tour was operated in highly congested visual flight rules

10        airspace;

11              t.    Defendant PCL improperly and/or inappropriately selected a

12        flight tour operator that did not utilize the services of a dedicated tour guide

13        and/or lookout which forced the pilot of the Taquan Otter Aircraft to

14        simultaneously act as the pilot in command and tour guide thereby

15        preventing him from focusing exclusively on his operational duties,

16        especially since Defendant PCL knew, or should have known, that the flight

17        portion of the tour was conducted in heavily congested visual flight rules

18        airspace, and if Defendant PCL had required that a tour guide and/or lookout

19        be used the mid-air collision would not have occurred;

20


                                       COMPLAINT - 54
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 55 of 96 Page ID #:55




 1                u.   As a result of the information that Defendant PCL knew, or

 2         should have known, as detailed above, the Defendant PCL improperly

 3         retained the flight tour operator to conduct the flight portion of the Misty

 4         Fjords Tour; and

 5                v.   Defendant PCL was otherwise negligent, reckless and/or

 6         careless, including, but not limited to, failing to provide for the safety of its

 7         passengers; all of which resulted, in whole or in part, in the mid-air collision

 8         that caused injury to and the death of PLAINTIFFS’ decedent.

 9         80.    As a result of the accident, PLAINTIFFS’ decedent lost her life by

10   drowning, and prior thereto experienced pre-death terror, emotional distress, pain,

11   and suffering. As a result, PLAINTIFFS have sustained loss, damage and/or injury,

12   including a loss of care, comfort, society, services, assistance, protection, affection,

13   love, instruction, guidance, counsel, training and support.

14                         SECOND CAUSE OF ACTION FOR

15     NEGLIGENT MISREPRESENTATION AGAINST DEFENDANT PCL

16         81.    PLAINTIFFS repeat, reiterate and re-allege all allegations contained

17   in paragraphs 1 through 80 as though fully set forth at length herein.

18         82.    At all times relevant herein, it was the duty of Defendant PCL to

19   provide PLAINTIFFS’ decedent with reasonable care under the circumstances.

20


                                         COMPLAINT - 55
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 56 of 96 Page ID #:56




 1         83.    At all times relevant, and upon information and belief, Defendant

 2   PCL’s promotional and informational materials, including written literature and/or

 3   its website-based information that was directed to PLAINTIFFS’ decedent, which

 4   PLAINTIFFS’ decedent specifically relied upon, were created, drafted, and/or

 5   edited by the Defendant PCL.

 6         84.    Defendant PCL’s promotional material, written literature, brochures

 7   and/or its website content contained misrepresentations of material facts, including,

 8   but not limited to:

 9                a.   misrepresenting that the Misty Fjords Tour was safe when in

10         actuality the tour was not safe and/or appropriate for Defendant PCL’s

11         passengers as alleged herein. . Defendant PCL expressed and/or implied that

12         the (undisclosed) operator of the flight portion of the tour had an excellent

13         flight safety history, when that was not the case. Defendant PCL represented

14         that it would provide the highest quality sightseeing flight excursions, which

15         includes the same highest quality standard of safety, which was not correct

16         and was therefore misleading;

17                b.   misrepresenting and creating the false impression that the Misty

18         Fjords Tour was managed, conducted, operated, controlled, owned and/or

19         co-owned by Defendant PCL;

20


                                        COMPLAINT - 56
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 57 of 96 Page ID #:57




 1              c.   misrepresenting that the tours offered by Defendant PCL,

 2        including the Misty Fjords Tour, were operated by entities that Defendant

 3        PCL selected based upon their excellent reputation for safety and security

 4        for Defendant PCL’s passengers;

 5              d.   Defendant PCL misrepresented that the operator of the flight

 6        portion of the Misty Fjords Tour had an “excellent reputation for service and

 7        safety”. To the contrary, Defendant TAQUAN AIR had been involved in at

 8        least 13 aircraft accidents since 1994, of which 5 accidents involved 17

 9        fatalities. These accidents also caused 24 serious injuries. Most of the

10        accidents occurred near Ketchikan during cruise-ship passenger scenic flight

11        operations, and nearly all of the accidents involved pilot error and safety

12        lapses at Defendant TAQUAN AIR, including a culture that permitted taking

13        flight safety risks. Despite this accident history, Defendant PCL informed

14        the general public, and its own passengers of the following, which is taken

15        from Defendant PCL’s website:

16                     We selected only the most reputable companies

17                     available to provide your excursions. The companies

18                     providing your excursions are selected by Princess

19                     based on their excellent reputation for service and

20                     safety.


                                      COMPLAINT - 57
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 58 of 96 Page ID #:58




 1                             https://www.princess.com/learn/faq_answer/pre_

 2                             cruise/excursions.jsp

 3               e.    misrepresenting and/or implying that the operator of the flight

 4         portion of the Misty Fjords Tour maintained adequate insurance to cover

 5         loss; and

 6               f.    representing and/or implying that all excursion providers would

 7         be subject to personal jurisdiction in the courts of California by unilaterally

 8         inserting a forum selection clause requiring that litigation arising from the

 9         death of PLAINTIFFS’ decedent be commenced in this Court.

10         85.   The foregoing statements made and/or disseminated by Defendant

11   PCL were known, or through the exercise of reasonable care should have been

12   known, to be false and/or misleading, through and including the following:

13               a.    Defendant PCL’s selection, approval and retention process of

14         tour operators requires, amongst other things, that it conduct an evaluation

15         of the specific operator including, but not limited to, its operating history,

16         policies and procedures and safety record, which should have revealed,

17         amongst other things, that the operator of the flight portion of the Misty

18         Fjords Tour was not safe; had a significant deficient safety record; did not

19         equip its aircraft with technology (collision-avoidance equipment)

20         specifically designed to, amongst other things, prevent mid-air collisions;


                                        COMPLAINT - 58
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 59 of 96 Page ID #:59




 1        did not require that the available collision-avoidance technology was

 2        operational prior to flight; and/or failed to provide appropriate training

 3        regarding such equipment, if available, notwithstanding that it knew, or

 4        should have known, that the flight portion of the tour was conducted in

 5        heavily congested visual flight rules airspace; that the operator did not

 6        provide the highest level of safety for Defendant PCL’s passengers; and/or

 7        did not have sufficient liability insurance to cover potential losses incurred

 8        by the Defendant PCL’s passengers, specifically including the death of

 9        PLAINTIFFS’ decedent;

10              b.    Defendant PCL was aware, or should have been aware, of the

11        prior operating history and/or significant deficient safety record of the

12        operator of the flight portion of the Misty Fjords Tour, and failed to ensure,

13        as its materials attested, that the operator was safe;

14              c.    Defendant PCL, through prior experience knew, or should have

15        known, that its implication that tour operators would be subject to the

16        personal jurisdiction of courts in California was misleading in that it knew

17        that tour operators regularly challenge the personal jurisdiction of courts

18        located in California; and

19              d.    By vetting and approving Defendant TAQUAN AIR, Defendant

20        PCL expressly and/or implied to PLAINTIFFS’ decedent, that Defendant


                                       COMPLAINT - 59
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 60 of 96 Page ID #:60




 1         TAQUAN AIR was a safe operator. Yet, by failing to disclose Defendant

 2         TAQUAN AIR as the operator to PLAINTIFFS’ decedent before the flight,

 3         Defendant PCL prevented PLAINTIFFS’ decedent from discovering

 4         through publicly available information, that Defendant TAQUAN AIR was

 5         in fact, a very unsafe operator with a significant accident history, and/or

 6         given the information known, or that should have been known to Defendant

 7         PCL, these representations were false, misleading and incorrect.

 8         86.    At all times relevant, Defendant PCL’s statements were made or

 9   disseminated with the intent or purpose, either directly or indirectly, of inducing its

10   passengers, specifically including PLAINTIFFS’ decedent, to rely upon the

11   statements and purchase tickets for the Misty Fjords Tour from which Defendant

12   PCL profited.

13         87.    At all times relevant herein, PLAINTIFFS’ decedent justifiably, and

14   specifically did, rely upon the representations made by Defendant PCL when she

15   purchased her ticket for the Misty Fjords Tour, and such reliance was expected and

16   justified in that Defendant PCL made all arrangements with respect to the Misty

17   Fjords Tour; Defendant PCL was paid for the Misty Fjords Tour; Defendant PCL

18   marketed the Misty Fjords Tour using its logo on all promotional materials;

19   Defendant PCL specifically encouraged its passengers to purchase tickets on the

20   Misty Fjords Tour through it, to the exclusion of other tour operators; Defendant


                                         COMPLAINT - 60
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 61 of 96 Page ID #:61




 1   PCL never disclosed to PLAINTIFFS’ decedent the name of the operator of the

 2   flight portion of the tour; and exclusive contacts by PLAINTIFFS’ decedent with

 3   respect to the Misty Fjords Tour were by and through Defendant PCL.

 4         88.    As a result, Defendant PCL had an obligation to accurately disclose

 5   all information concerning the Misty Fjords Tour, including, but not limited to, the

 6   entity that was to perform the flight portion of the Misty Fjords Tour, which

 7   Defendant PCL failed to do.

 8         89.    As a result of the foregoing misrepresentations, upon which

 9   PLAINTIFFS’ decedent specifically relied, PLAINTIFFS’ decedent purchased

10   from Defendant PCL tickets for the Misty Fjords Tour during which the mid-air

11   collision took place. Absent Defendant PCL’s material misrepresentations,

12   PLAINTIFFS’ decedent would not have purchased a ticket from Defendant PCL

13   for the Misty Fjords Tour, and as such, Defendant PCL is liable to PLAINTIFFS

14   for the loss, damage and/or injury claimed herein.

15         90.    As a result of the accident, PLAINTIFFS’ decedent lost her life by

16   drowning and, prior thereto, experienced pre-death terror, emotional distress, pain,

17   and suffering. As a result, PLAINTIFFS have sustained loss, damage and/or injury,

18   including a loss of services, assistance, protection, affection, love, instruction,

19   guidance, counsel, training, support, care, comfort, and society.

20


                                        COMPLAINT - 61
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 62 of 96 Page ID #:62




 1          THIRD CAUSE OF ACTION FOR NEGLIGENT SELECTION

 2                AND/OR RETENTION AGAINST DEFENDANT PCL

 3         91.    PLAINTIFFS repeat, reiterate and re-allege all allegations contained

 4   in paragraphs 1 through 90 as though fully set forth at length herein.

 5         92.    At all material times, Defendant PCL, as a common carrier, and/or as

 6   acting on behalf of a common carrier, owed a duty to their fare-paying passengers,

 7   including PLAINTIFFS’ decedent, to provide the utmost and highest duty of care

 8   for the health, welfare, and safety of their passengers, for the subject scenic flight

 9   excursion.

10         93.    At all times relevant, it was the duty of Defendant PCL to provide

11   PLAINTIFFS’ decedent with reasonable care under the circumstances.

12         94.    At all times relevant, Defendant PCL had a duty and obligation to

13   select, hire, and/or retain a competent, safe and fit operator to provide the flight

14   portion of the Misty Fjords Tour, and as such, Defendant PCL was required to

15   diligently inquire, and continue to inquire, into the operator’s operating history,

16   safety record, and all aspects of flight operations, specifically with respect to the

17   subject model aircraft that it selected for the flight portion of the Misty Fjords Tour.

18         95.    Defendant PCL breached the duty of care owed to PLAINTIFFS’

19   decedent by selecting, hiring and/or retaining an incompetent, inappropriate, unsafe

20


                                         COMPLAINT - 62
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 63 of 96 Page ID #:63




 1   and/or unfit operator for the flight portion of the Misty Fjords Tour based on,

 2   including, but not limited to, the following:

 3                a.    the failure of Defendant PCL to properly and/or appropriately

 4         ensure that the flight operator could provide the highest level of safety to

 5         Defendant PCL’s passengers who participated in the Misty Fjords Tour,

 6         given the flight operator’s prior operating history and/or significant deficient

 7         safety record;

 8                b.    the failure of Defendant PCL to select a flight operator that

 9         provided reasonable and appropriate training of the pilot who piloted the

10         Taquan Otter Aircraft at the time of the mid-air collision;

11                c.    the failure of Defendant PCL to select a flight operator who

12         implemented all appropriate policies and procedures to avoid a mid-air

13         collision;

14                d.    the failure of Defendant PCL to properly and/or appropriately

15         examine the flight operator’s safety record and prior operating history;

16                e.    the failure of Defendant PCL to select a flight operator who

17         would and could provide a safe flight;

18                f.    the failure of the Defendant PCL to continually oversee and

19         monitor the operator who provided the flight portion of the Misty Fjords

20


                                        COMPLAINT - 63
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 64 of 96 Page ID #:64




 1        Tour to ensure that it was providing the highest level of safety to Defendant

 2        PCL’s passengers, specifically including PLAINTIFFS’ decedent;

 3              g.    the failure of the Defendant PCL in selecting a flight tour operator

 4        that did not utilize the services of a dedicated tour guide and/or lookout

 5        which forced the pilot of the Taquan Otter Aircraft to simultaneously act as

 6        the pilot in command and tour guide thereby preventing him from focusing

 7        exclusively on his operational duties, especially since Defendant PCL knew,

 8        or should have known, that the flight portion of the tour was conducted in

 9        heavily congested visual flight rules airspace; and

10              h.    the failure of the Defendant PCL to ensure and/or require that the

11        aircraft utilized for the flight portion of the Misty Fjords Tour was equipped

12        with technology (collision avoidance equipment) which was specifically

13        designed to, amongst other things, prevent mid-air collisions, and/or ensure

14        that if such equipment was available, it was operational and the pilot

15        conducting the tour paid special attention to such equipment, especially since

16        Defendant PCL knew, or should have known, that the flight portion of the

17        Misty Fjords Tour was conducted in heavily congested visual flight rules

18        airspace.

19        96.   Defendant TAQUAN AIR should not have been hired, retained, and

20   or used by Defendant PCL to operate the flight. Had Defendant PCL not used


                                       COMPLAINT - 64
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 65 of 96 Page ID #:65




 1   Defendant TAQUAN AIR to operate the subject flight, the accident would not have

 2   occurred.

 3         97.    As a result of the foregoing, Defendant PCL proximately caused

 4   PLAINTIFFS’ decedent to be on the accident flight. As a result of the accident,

 5   PLAINTIFFS’ decedent lost her life by drowning and, prior thereto, experienced

 6   pre-death terror, emotional distress, pain, and suffering. As a result, PLAINTIFFS

 7   have sustained loss, damage and/or injury, including a loss of services, assistance,

 8   protection, affection, love, instruction, guidance, counsel, training, support, care,

 9   comfort, and society.

10                FOURTH CAUSE OF ACTION FOR NEGLIGENT

11        FAILURE TO WARN/DISCLOSE AGAINST DEFENDANT PCL

12         98.    PLAINTIFFS repeat, reiterate and re-allege all allegations contained

13   in paragraphs 1 through 97 as though fully set forth at length herein.

14         99.    At all material times, Defendant PCL, as a common carrier, owed a

15   duty to their fare-paying passengers, including PLAINTIFFS’ decedent, the utmost

16   and highest duty of care for the health, welfare, and safety of their passengers, for

17   the subject scenic flight excursion.

18         100. At all times relevant, it was the duty of Defendant PCL to provide

19   PLAINTIFFS’ decedent with reasonable care under the circumstances.

20


                                        COMPLAINT - 65
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 66 of 96 Page ID #:66




 1         101. At all times relevant, Defendant PCL was the “charterer” of the

 2   subject aircraft that it used for the flight portion of the Misty Fjords Tour, and/or

 3   acted as an “air charter broker” and/or an “indirect air carrier” as these terms are

 4   defined under the Federal Aviation Regulations.

 5         102. As a result, Defendant PCL was required to disclose, warn and/or

 6   advise PLAINTIFFS’ decedent of certain information regarding the operator of the

 7   flight portion of the Misty Fjords Tour, pursuant to the Federal Aviation

 8   Regulations and/or otherwise.

 9         103. Defendant PCL failed to disclose certain information which it was

10   required to disclose, and/or should have disclosed, including, but not limited to the

11   following:

12                a.   Defendant PCL failed to disclose the name of the operator of the

13         flight portion of the Misty Fjords Tour as was required by applicable Federal

14         Aviation Regulations and/or otherwise, thereby depriving PLAINTIFFS’

15         decedent the opportunity to conduct an examination into said operator,

16         and/or deprived PLAINTIFFS’ decedent from making an informed decision

17         as to whether she would choose to put her life in the hands of the operator

18         chosen by Defendant PCL;

19                b.   Defendant PCL failed to disclose to PLAINTIFFS’ decedent that

20         the Taquan Otter Aircraft that it selected for the flight portion of the Misty


                                        COMPLAINT - 66
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 67 of 96 Page ID #:67




 1        Fjords Tour was not equipped with, and/or properly using, technology

 2        (collision avoidance equipment) which was specifically designed to,

 3        amongst other things, prevent mid-air collisions, and/or ensure that if such

 4        equipment was available, it was operational and the pilot conducting the tour

 5        paid special attention to such equipment, and said information should have

 6        been disclosed especially since Defendant PCL knew, or should have known,

 7        that the flight portion of the Misty Fjords Tour was conducted in heavily

 8        congested visual flight rules airspace thereby depriving PLAINTIFFS’

 9        decedent the opportunity to make an informed decision as to whether she

10        would choose to put her life in the hands of the operator chosen by Defendant

11        PCL;

12               c.   Defendant PCL failed to disclose that the operator of the flight

13        portion of the Misty Fjords Tour had a significant deficient safety record,

14        and such information should have been disclosed especially since Defendant

15        PCL knew, or should have known, that the flight portion of the Misty Fjords

16        Tour was conducted in heavily congested visual flight rules airspace thereby

17        depriving PLAINTIFFS’ decedent the opportunity to make an informed

18        decision as to whether she would choose to put her life in the hands of the

19        operator chosen by Defendant PCL; and

20


                                      COMPLAINT - 67
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 68 of 96 Page ID #:68




 1              d.   Defendant PCL failed to warn PLAINTIFFS’ decedent of the

 2        incompetence and unfitness of TAQUAN, and the increased risk of danger

 3        and accidents in flying with Defendant TAQUAN AIR. Defendant PCL

 4        failed to warn PLAINTIFFS’ decedent of the significant aircraft accident

 5        history of Defendant TAQUAN AIR, which had a culture of taking

 6        unreasonable flight risks on scenic flights for financial incentive. Had

 7        Defendant PCL fully disclosed these facts to PLAINTIFFS’ decedent, and

 8        properly warned PLAINTIFFS’ decedent of the dangers and risks in flying

 9        with Defendant TAQUAN AIR, PLAINTIFFS’ decedent would not have

10        purchased the subject excursion or taken the accident flight.

11              e.   Defendant PCL failed to disclose to PLAINTIFFS’ decedent that

12        TAQUAN had only recently begun to operate the subject model DHC-3

13        Otter aircraft, and such information should have been disclosed especially

14        since Defendant PCL knew, or should have known, that the flight portion of

15        the Misty Fjords Tour was conducted in heavily congested visual flight rules

16        airspace thereby depriving PLAINTIFFS’ decedent the opportunity to make

17        an informed decision as to whether she would choose to put her life in the

18        hands of Defendant TAQUAN AIR, who had recently purchased and merged

19        Promech into Defendant TAQUAN AIR, including Promech’s aircraft, flight

20


                                      COMPLAINT - 68
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 69 of 96 Page ID #:69




 1         operations, and pilots, of which had a history and culture of unsafe practices;

 2         and

 3                f.   Defendant PCL failed to disclose other information which should

 4         have been disclosed thereby denying PLAINTIFFS’ decedent the

 5         opportunity to make an informed decision as to whether she would choose

 6         to put her life in the hands of the operator chosen by Defendant PCL.

 7         104. Had Defendant PCL disclosed information that was required to have

 8   been disclosed, and/or information that should have been disclosed, and/or

 9   provided appropriate warnings, all as set forth herein, PLAINTIFFS’ decedent,

10   upon being made aware of such information, would not have purchased her ticket

11   for the Misty Fjords Tour from the Defendant PCL, and thus, would not have been

12   killed in the incident.    As such, Defendant PCL’s failure to disclose such

13   information and/or provide appropriate warnings renders Defendant PCL liable to

14   PLAINTIFFS for the loss, damage and/or injury as alleged herein.

15         105. Had Defendant PCL provided complete and adequate disclosures and

16   warnings, PLAINTIFFS’ decedent would not have taken the accident flight. As a

17   result of the accident, PLAINTIFFS’ decedent lost her life by drowning and, prior

18   thereto, experienced pre-death terror, emotional distress, pain, and suffering. As a

19   result, PLAINTIFFS have sustained loss, damage and/or injury, including a loss of

20


                                        COMPLAINT - 69
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 70 of 96 Page ID #:70




 1   services, assistance, protection, affection, love, instruction, guidance, counsel,

 2   training, support, care, comfort, and society.

 3                  FIFTH CAUSE OF ACTION FOR VICARIOUS

 4         LIABILITY-ACTUAL AGENCY AGAINST DEFENDANT PCL

 5         106. PLAINTIFFS repeat, reiterate and re-allege all allegations contained

 6   in paragraphs 1 through 105 as though fully set forth at length herein.

 7         107. At all times relevant, it was the duty of Defendant PCL to provide

 8   PLAINTIFFS’ decedent with reasonable care under the circumstances.

 9         108. At all times relevant, Defendant TAQUAN AIR acted on behalf of

10   Defendant PCL with respect to the flight portion of the Misty Fjords Tour sold by

11   Defendant PCL.

12         109. Upon information and belief, Defendant PCL entered into the Tour

13   Operating Contract with Defendant TAQUAN AIR, whereby Defendant PCL,

14   amongst other things, acted as said defendant’s principal performing all billing,

15   advertising, promotion, ticket sales, coordination, etc., with respect to the Misty

16   Fjords Tour, and provided Defendant TAQUAN AIR with all passengers, including

17   PLAINTIFFS’ decedent, as well as compensation for flight services rendered to

18   Defendant PCL’s passengers, including PLAINTIFFS’ decedent, for the flight

19   portion of the Misty Fjords Tour.

20


                                         COMPLAINT - 70
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 71 of 96 Page ID #:71




 1         110. In addition, as detailed herein, evidence of the actual agency between

 2   the Defendants PCL and TAQUAN AIR includes, but is not limited to: Defendant

 3   PCL marketed, promoted, advertised and sold the Misty Fjords Tour on behalf of

 4   Defendant TAQUAN AIR; Defendant PCL answered all questions and provided

 5   all information concerning the tour; all of Defendant PCL’s promotional materials

 6   identified the tour as a “PCL tour” and prominently featured and displayed PCL’s

 7   logo; the sole and exclusive contact by PLAINTIFFS’ decedent with respect to the

 8   Misty Fjords Tour was with the Defendant PCL; PLAINTIFFS’ decedent was

 9   solicited by Defendant PCL to only purchase tours through it; PLAINTIFFS’

10   decedent paid Defendant PCL for the tour; PLAINTIFFS’ decedent received a

11   receipt for her purchase from Defendant PCL; PLAINTIFFS’ decedent was never

12   advised the name of the operator of the flight portion of the tour; PLAINTIFFS’

13   decedent was directed from the Royal Princess to the boat portion of the tour by

14   Defendant PCL’s agents, servants, employees and/or representatives; and

15   PLAINTIFFS’ decedent was at all times led to believe that Defendant PCL

16   managed, operated, controlled, owned and/or co-owned the Misty Fjords Tour.

17         111. Based upon the foregoing, Defendant TAQUAN AIR is the actual

18   agent of Defendant PCL and as such, Defendant PCL is liable, vicariously, directly

19   or otherwise for the actions and/or omissions of Defendant TAQUAN AIR as

20   detailed herein.


                                       COMPLAINT - 71
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 72 of 96 Page ID #:72




 1         112. The mid-air collision, crash and PLAINTIFFS’ injuries were caused,

 2   in whole or in part, by the negligence, recklessness, and/or carelessness of

 3   Defendant TAQUAN AIR for which Defendant PCL is responsible as alleged

 4   herein.

 5         113. As a result of the accident, PLAINTIFFS’ decedent lost her life by

 6   drowning and, prior thereto, experienced pre-death terror, emotional distress, pain,

 7   and suffering. As a result, PLAINTIFFS have sustained loss, damage and/or injury,

 8   including a loss of services, assistance, protection, affection, love, instruction,

 9   guidance, counsel, training, support, care, comfort, and society.

10             SIXTH CAUSE OF ACTION FOR APPARENT AGENCY OR

11              AGENCY BY ESTOPPEL AGAINST DEFENDANT PCL

12         114. PLAINTIFFS repeat, reiterate and re-allege all allegations contained

13   in paragraphs 1 through 113 as though fully set forth at length herein.

14         115. At all times relevant, it was the duty of Defendant PCL to provide

15   PLAINTIFFS’ decedent with reasonable care under the circumstances.

16         116. At all times relevant, Defendant TAQUAN AIR was the apparent

17   agent of the Defendant PCL with respect to the flight portion of the tour sold by

18   Defendant PCL.

19   ///

20   ///


                                        COMPLAINT - 72
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 73 of 96 Page ID #:73




 1         117. At all times relevant, Defendant PCL is estopped to deny that

 2   Defendant TAQUAN AIR was its agent and/or apparent agent with respect to the

 3   flight portion of the tour sold by Defendant PCL.

 4         118. As detailed herein, Defendant PCL made various representations

 5   which caused PLAINTIFFS’ decedent to reasonably and justifiably believe that the

 6   operator of the flight portion of the Misty Fjords Tour was Defendant PCL’s agent

 7   including, but not limited to, Defendant PCL marketed, promoted, advertised and

 8   sold the Misty Fjords Tour on behalf of the Defendant TAQUAN AIR; Defendant

 9   PCL answered all questions and provided all information concerning the tour; all

10   of Defendant PCL’s promotional materials identified the tour as a “PCL tour” and

11   prominently featured and displayed PCL’s logo; the only contact PLAINTIFF’

12   decedent had with respect to the Misty Fjords Tour was with Defendant PCL;

13   PLAINTIFFS’ decedent was solicited by Defendant PCL to only purchase tours

14   through it; PLAINTIFFS’ decedent paid Defendant PCL for the tour;

15   PLAINTIFFS’ decedent received a receipt for her purchase from Defendant PCL;

16   PLAINTIFFS’ decedent was never advised the name of the operator of the flight

17   portion of the tour; PLAINTIFFS’ decedent was directed from the Royal Princess

18   to the boat portion of the tour by Defendant PCL’s agents, servants, employees

19   and/or representatives; and PLAINTIFFS’ decedent was at all times led to believe

20


                                       COMPLAINT - 73
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 74 of 96 Page ID #:74




 1   that Defendant PCL managed, operated, controlled, owned and/or co-owned the

 2   Misty Fjords Tour.

 3          119. As a result, PLAINTIFFS’ decedent reasonably and justifiably relied

 4   on the foregoing, to her detriment, and reasonably and justifiably believed that the

 5   operator of the flight portion of the Misty Fjords Tour was the representative and/or

 6   agent of Defendant PCL.

 7          120. PLAINTIFFS’ decedent’s reasonable and justifiable reliance was

 8   detrimental to her because without such belief that the operator of the flight portion

 9   of the tour was the agent and/or representative of the Defendant PCL,

10   PLAINTIFFS’ decedent would not have purchased, booked or participated in the

11   Misty Fjords Tour that was sold by the Defendant PCL, and thus, would not have

12   lost her life.

13          121. The mid-air collision, crash and death of PLAINTIFFS’ decedent

14   were caused, in whole or in part, by the negligence, recklessness, and/or

15   carelessness of Defendant TAQUAN AIR, for which Defendant PCL is responsible

16   as alleged herein.

17          122. As a result of the accident, PLAINTIFFS’ decedent lost her life by

18   drowning and, prior thereto, experienced pre-death terror, emotional distress, pain,

19   and suffering. As a result, PLAINTIFFS have sustained loss, damage and/or injury,

20


                                        COMPLAINT - 74
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 75 of 96 Page ID #:75




 1   including a loss of services, assistance, protection, affection, love, instruction,

 2   guidance, counsel, training, support, care, comfort, and society.

 3         SEVENTH CAUSE OF ACTION AGAINST DEFENDANT PCL

 4       BASED ON JOINT VENTURE WITH DEFENDANT TAQUAN AIR

 5         123. PLAINTIFFS repeat, reiterate and re-allege all allegations contained

 6   in paragraphs 1 through 122 as though fully set forth at length herein.

 7         124. At all times relevant, Defendant PCL engaged in a joint venture and/or

 8   common enterprise with Defendant TAQUAN AIR to market, promote, sell and/or

 9   operate the Misty Fjords Tour.

10         125. As for its part with respect to the joint venture, amongst other things,

11   Defendant PCL arranged, marketed, recommended, promoted, advertised, sold,

12   and/or collected payment for the tour, which monies, then, upon information and

13   belief, was shared between Defendants PCL and TAQUAN AIR.

14         126. At all times relevant, Defendants PCL and TAQUAN AIR shared a

15   common purpose, namely, to operate the Misty Fjords Tour for a profit.

16         127. At all times relevant, Defendants PCL and TAQUAN AIR had joint

17   proprietary and/or pecuniary interests in the Misty Fjords Tour. Defendant PCL’s

18   interest included sponsoring, recommending, advertising, marketing, and selling

19   the Misty Fjords Tour, and Defendant TAQUAN AIR’s interest included the time

20   and labor in conducting the flight portion of the tour.


                                        COMPLAINT - 75
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 76 of 96 Page ID #:76




 1         128. In addition, upon information and belief, Defendants PCL and

 2   TAQUAN AIR shared in profits as well as losses generated from the marketing,

 3   sale and operation of the Misty Fjords Tour.

 4         129. As a result of engaging in a joint venture and/or common enterprise,

 5   these defendants are jointly and severally liable for each other’s negligence,

 6   recklessness, and/or carelessness as partners and/or collective participants in the

 7   joint venture and/or common enterprise.

 8         130. At all times relevant, Defendants PCL and TAQUAN AIR had an

 9   intention to create a joint venture and/or common enterprise for profit; each had a

10   proprietary and/or pecuniary interest in the subject matter of the joint venture

11   and/or common enterprise; and had a right to share in the profits earned, and losses

12   incurred, from the joint venture and/or common enterprise, namely, the Misty

13   Fjords Tour.

14         131. As a result of being a participant in a joint venture and/or common

15   enterprise, Defendant PCL is responsible and liable for the negligence,

16   recklessness, and/or carelessness of the Defendant TAQUAN AIR.

17         132. The mid-air collision, crash and the death of PLAINTIFFS’ decedent

18   were caused, in whole or in part, by the negligence, recklessness, and/or

19   carelessness of Defendant TAQUAN AIR, for which the Defendant PCL is

20   responsible as alleged herein.


                                        COMPLAINT - 76
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 77 of 96 Page ID #:77




 1         133. As a result of the accident, PLAINTIFFS’ decedent lost her life by

 2   drowning and, prior thereto, experienced pre-death terror, emotional distress, pain,

 3   and suffering. As a result, PLAINTIFFS have sustained loss, damage and/or injury,

 4   including a loss of services, assistance, protection, affection, love, instruction,

 5   guidance, counsel, training, support, care, comfort, and society.

 6          EIGHTH CAUSE OF ACTION AGAINST DEFENDANT PCL

 7                  BASED UPON BREACH OF CONTRACT AND

 8                          THIRD-PARTY BENEFICIARY

 9         134. PLAINTIFFS repeat, reiterate and re-allege all allegations contained

10   in paragraphs 1 through 133 as though fully set forth at length herein.

11         135. Upon information and belief, Defendants PCL and TAQUAN AIR

12   entered into the Tour Operating Contract to provide the flight portion of the Misty

13   Fjords Tour, for the benefit of each other, as well as for the benefit of Defendant

14   PCL’s passengers, specifically including PLAINTIFFS’ decedent.

15         136. The intent of the Tour Operating Contract to benefit Defendant PCL’s

16   passengers, specifically including PLAINTIFFS’ decedent, was expressed by the

17   provisions of the contract. Upon information and belief, the contractual provisions

18   evidenced that the purpose of the contract was for Defendant TAQUAN AIR to

19   provide flight services for the Misty Fjords Tour to Defendant PCL’s passengers;

20   allowed the Defendant PCL to charge its cruise passengers, including


                                        COMPLAINT - 77
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 78 of 96 Page ID #:78




 1   PLAINTIFFS’ decedent, the price that it deemed appropriate for the tour;

 2   Defendant PCL compensated Defendant TAQUAN AIR for flight services

 3   rendered to Defendant PCL’s passengers, including PLAINTIFFS’ decedent;

 4   Defendant PCL had the sole discretion to issue refunds; Defendant PCL required

 5   that Defendant TAQUAN AIR use the highest standard of care for the passengers’

 6   safety; and/or Defendant PCL required that Defendant TAQUAN AIR maintain

 7   certain liability coverage for the benefit of passengers, specifically including

 8   PLAINTIFFS’ decedent.

 9         137. As demonstrated herein, Defendant PCL breached said contract, to the

10   detriment of PLAINTIFFS’ decedent by, amongst other things, representing and

11   promoting that the Misty Fjords Tour was safe when in fact it was not; by

12   Defendant PCL’s representations that the safety of its passengers were paramount

13   despite the fact that it selected an operator to conduct the flight portion of the Misty

14   Fjords Tour who had a deficient safety record, and whose aircraft was not equipped

15   with specific technology (collision avoidance equipment) designed to, amongst

16   other things, prevent mid-air collisions, and/or ensure that if such equipment was

17   available, it was operational and the pilot conducting the tour paid special attention

18   to such equipment notwithstanding that Defendant PCL knew, or should have

19   known, that the flight portion of the Misty Fjords Tour was conducted in highly

20   congested visual flight rules airspace; failed to provide a safe tour; failed to


                                         COMPLAINT - 78
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 79 of 96 Page ID #:79




 1   adequately ensure the safety of PLAINTIFFS’ decedent; failed to adequately

 2   disclose, warn or advise PLAINTIFFS’ decedent of the operator who was to

 3   conduct the flight portion of the tour; failed to adequately select and/or retain the

 4   tour operator notwithstanding that the subject tour was promoted, advertised, and

 5   sold as having been selected by Defendant PCL as being a safe and unique

 6   experience; failed to adequately and/or appropriately promote the highest safety

 7   standards in the industry; failed to properly vet, select, and/or audit the tour

 8   operator; failed to warn that the tour operator may contest the jurisdiction of the

 9   courts of this state, notwithstanding that Defendant PCL requires PLAINTIFFS to

10   file suit in this court for death and/or injury sustained during the tour; failed to

11   disclose that the tour operator maintains far less insurance coverage than the

12   Defendant PCL; failed to review the tour operator’s safety record and/or prior

13   operating history; and otherwise breached the contract which was intended to

14   benefit PLAINTIFFS’ decedent, all to her detriment and damages.

15         138. The aforementioned contract was specifically intended to benefit

16   PLAINTIFFS’ decedent, and the mid-air collision, crash and death of

17   PLAINTIFFS’ decedent were caused, in whole or in part, by the aforementioned

18   contractual breaches by Defendant PCL and as a result, Defendant PCL is liable to

19   PLAINTIFFS for their damages as set forth below.

20


                                        COMPLAINT - 79
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 80 of 96 Page ID #:80




 1         139. As a result of the accident, PLAINTIFFS’ decedent lost her life by

 2   drowning and, prior thereto, experienced pre-death terror, emotional distress, pain,

 3   and suffering. As a result, PLAINTIFFS have sustained loss, damage and/or injury,

 4   including a loss of services, assistance, protection, affection, love, instruction,

 5   guidance, counsel, training, support, care, comfort, and society.

 6                          NINTH CAUSE OF ACTION FOR

 7             NEGLIGENCE AGAINST DEFENDANT TAQUAN AIR

 8         140. PLAINTIFFS repeat, reiterate and re-allege all allegations contained

 9   in paragraphs 1 through 139 as though fully set forth at length herein.

10         141. At all material times, Defendant TAQUAN AIR, as a common carrier,

11   owed a duty to their paying passengers, including PLAINTIFFS’ decedent, to

12   provide the utmost and highest duty of care for the health, welfare, and safety of

13   their passengers, for the subject scenic flight excursion.

14         142. At all times relevant, it was the duty of Defendant TAQUAN AIR to

15   provide PLAINTIFFS’ decedent with reasonable care under the circumstances.

16         143. At all times relevant the pilot of the Taquan Otter Aircraft (Mr. Lewis

17   Beck) was an agent, servant, employee and/or representative of Defendant

18   TAQUAN AIR and was acting within the course and scope of his employment at

19   the time of the mid-air collision which is the subject of this litigation and as such,

20


                                        COMPLAINT - 80
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 81 of 96 Page ID #:81




 1   Defendant TAQUAN AIR is liable for all actions and/or omissions of its pilot, in

 2   causing and/or contributing to the accident.

 3           144. The mid-air collision, crash, injuries and death of PLAINTIFFS’

 4   decedent, individually and/or collectively, were caused by Defendant TAQUAN

 5   AIR’s negligence, recklessness and/or carelessness in one or more of the following

 6   ways:

 7                 a.    in that the pilot failed to see and avoid the Mountain Air Beaver

 8           Aircraft;

 9                 b.    in that the pilot failed to keep a proper lookout and/or observe

10           other aircraft in and around the airspace above the George Inlet, including,

11           the Mountain Air Beaver Aircraft;

12                 c.    in that the pilot failed to avoid and improperly collided mid-air

13           with the Mountain Air Beaver Aircraft;

14                 d.    in that the pilot failed to properly and appropriately operate the

15           Taquan Otter Aircraft in the applicable airspace and pursuant to proper

16           procedures;

17                 e.    in that the pilot violated Federal Aviation Regulations, including

18           but not limited to failure to comply with aircraft right-of-way (14 CFR

19           91.113), failure to see and avoid (14 CFR 91.113(b)), failure to maintain

20


                                         COMPLAINT - 81
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 82 of 96 Page ID #:82




 1        aircraft spacing (14 CFR 91.111), and operating in a careless and/or reckless

 2        manner (14 CFR 91.13) which proximately caused the mid-air collision;

 3              f.     in that the pilot failed to properly operate and control the Taquan

 4        Otter Aircraft;

 5              g.     in that the pilot failed to take steps necessary to avoid the mid-air

 6        collision;

 7              h.     in that the pilot failed to utilize and/or abide by the air traffic

 8        avoidance equipment installed on the Taquan Otter Aircraft, including ADS-

 9        B equipment;

10              i.     in that the pilot failed to monitor aircraft communications to

11        ascertain any potential conflicting traffic;

12              j.     in that the pilot flew a non-standard route of flight which

13        proximately caused the mid-air collision;

14              k.     in that Defendant TAQUAN AIR, by and through its policies and

15        procedures, fostered a working and operating environment which resulted in

16        profits over safety, including, but not limited to, the requirement that the pilot

17        of the Taquan Otter Aircraft simultaneously act as the pilot-in-command and

18        as a tour guide notwithstanding that Defendant TAQUAN AIR knew, or

19        should have known, that the flight was conducted in extremely congested

20        airspace, and requiring the pilot to act in this dual capacity distracted him


                                        COMPLAINT - 82
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 83 of 96 Page ID #:83




 1        from performing his operational duties as a pilot, and resulted, in whole or

 2        in part, in the mid-air collision;

 3              l.    in that Defendant TAQUAN AIR failed to provide a dedicated

 4        tour guide to conduct the tour which would have allowed the pilot of the

 5        Taquan Otter Aircraft to focus exclusively on his operational duties

 6        especially in a heavily congested visual flight rules operating environment

 7        which would have prevented the mid-air collision;

 8              m. in that Defendant TAQUAN AIR failed to provide a dedicated

 9        lookout on board the Taquan Otter Aircraft to assist its pilot especially since

10        it knew, or should have known, that the Taquan Otter Aircraft operated in a

11        heavily congested visual flight rules environment and had such a lookout

12        been required and present, the mid-air collision would not have occurred;

13              n.    in that Defendant TAQUAN AIR failed to implement appropriate

14        policies and procedures that would have prevented the mid-air collision,

15        including, but not limited to, appropriate training;

16              o.    in that Defendant TAQUAN AIR failed to implement appropriate

17        safety recommendations in order to prevent mid-air collisions by its sight-

18        seeing aircraft, including, but not limited to, equipping its aircraft with the

19        most-updated technology (collision-avoidance equipment), which is

20        designed, in part, to specifically prevent mid-air collisions, and/or requiring


                                        COMPLAINT - 83
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 84 of 96 Page ID #:84




 1        that said equipment is operational prior to flight and that specific training

 2        mandate that the pilot adhere to such equipment, if available;

 3               p.   in that Defendant TAQUAN AIR failed to provide its passengers

 4        with the highest level of safety, including, but not limited to, by failing to

 5        conduct a safe flight all as alleged herein; failing to equip its aircraft with the

 6        most-updated technology (collision avoidance equipment), which was

 7        designed, in part, to specifically prevent mid-air collisions, and/or failed to

 8        require that said equipment was operational prior to flight and failed to stress

 9        to its pilots the importance of adhering to such equipment, if available; all of

10        which is especially egregious since Defendant TAQUAN AIR knew, or

11        should have known, that the Taquan Otter Aircraft operated in highly

12        congested visual flight rules airspace;

13               q.   in that Defendant TAQUAN AIR allowed its pilot to fly a non-

14        standard route of flight which increased the likelihood of a mid-air collision,

15        notwithstanding that Defendant TAQUAN AIR knew, or should have

16        known, that the Taquan Otter Aircraft operated in a heavily congested visual

17        flight rules environment and such a flight pattern could and did lead to the

18        mid-air collision;

19               r.   in that Defendant TAQUAN AIR failed to properly train its pilots

20        with effective see and avoid techniques and procedures, especially since it


                                        COMPLAINT - 84
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 85 of 96 Page ID #:85




 1        knew, and/or should have known, that its aircraft operated in a heavily

 2        congested visual flight rules environment;

 3              s.   in that Defendant TAQUAN AIR failed to implement appropriate

 4        policies, procedures and/or guidelines to eliminate the possibility of a

 5        collision with other aircraft despite the fact that it knew, or should have

 6        known, that the possibility of a mid-air collision needed to be eliminated

 7        especially since the Taquan Otter Aircraft operated in a heavily congested

 8        visual flight rules environment; and

 9              t.   Defendant TAQUAN AIR, and/or its agents, servants, employees

10        and/or representatives, were negligent by, amongst other things, utilizing an

11        outdated, un-certified aircraft checklist which was used by the prior

12        owner/operator of the Turbine Otter Aircraft N959PA, namely Promech,

13        which checklist, among other things, failed to incorporate checklist items for

14        the traffic collision-avoidance equipment (ADS-B), which was required to

15        be used during the flight.

16              u.   Defendant TAQUAN AIR, and/or its agents, servants, employees

17        and/or representatives, were otherwise negligent, reckless and/or careless;

18        all of which resulted, in whole or in part, in the mid-air collision that caused

19        the death of PLAINTIFFS’ decedent.

20


                                       COMPLAINT - 85
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 86 of 96 Page ID #:86




 1          145. As a result of the accident, PLAINTIFFS’ decedent lost her life by

 2   drowning and, prior thereto, experienced pre-death terror, emotional distress, pain,

 3   and suffering. As a result, PLAINTIFFS have sustained loss, damage and/or injury,

 4   including a loss of services, assistance, protection, affection, love, instruction,

 5   guidance, counsel, training, support, care, comfort, and society.

 6                          TENTH CAUSE OF ACTION FOR

 7             NEGLIGENCE AGAINST DEFENDANT MOUNTAIN AIR

 8          146. PLAINTIFFS repeat, reiterate and re-allege all allegations contained

 9   in paragraphs 1 through 145 as though fully set forth at length herein.

10          147. At all times relevant the pilot of the Mountain Air Beaver Aircraft

11   (Mr. Randy Sullivan) was an agent, servant, employee and/or representative of

12   Defendant MOUNTAIN AIR, and was acting within the course and scope of his

13   employment at the time of the mid-air collision which is the subject of this litigation

14   and as such, Defendant MOUNTAIN AIR is liable for all actions and/or omissions

15   of its pilot.

16          148. The mid-air collision, crash,            and the injuries and death of

17   PLAINTIFFS’ decedent, individually and/or collectively, were caused by

18   Defendant MOUNTAIN AIR’s negligence, recklessness and/or carelessness in one

19   or more of the following ways:

20


                                         COMPLAINT - 86
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 87 of 96 Page ID #:87




 1              a.     in that the pilot failed to see and avoid the subject Taquan Otter

 2        Aircraft;

 3              b.     in that the pilot failed to keep a proper lookout and/or observe

 4        other aircraft in and around the airspace above the George Inlet, including,

 5        the Taquan Otter Aircraft;

 6              c.     in that the pilot improperly collided mid-air with the Taquan

 7        Otter Aircraft;

 8              d.     in that the pilot failed to properly and appropriately operate the

 9        Mountain Air Beaver Aircraft in the applicable airspace;

10              e.     in that the pilot violated Federal Aviation Regulations, including

11        but not limited to, failure to comply with aircraft right-of-way (14 CFR

12        91.113), failure to see and avoid (14 CFR 91.113(b)), failure to maintain

13        aircraft spacing (14 CFR 91.111), failure to fly proper cruising altitude (14

14        CFR 91.159), and operating in a careless and/or reckless manner (14 CFR

15        91.13). which proximately caused the mid-air collision;

16              f.     in that the pilot failed to properly operate and control the

17        Mountain Air Beaver Aircraft;

18              g.     in that the pilot failed to take steps necessary to avoid the mid-air

19        collision;

20


                                        COMPLAINT - 87
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 88 of 96 Page ID #:88




 1               h.   in that the pilot failed to utilize and/or abide by the air traffic

 2         avoidance equipment installed on the Mountain Air Beaver Aircraft;

 3               i.   in that the pilot failed to monitor aircraft communications to

 4         ascertain any potential conflicting traffic, failed to fly proper procedures for

 5         the area, and failed to make proper position reporting;

 6               j.   in that the pilot flew a non-standard route of flight which

 7         proximately caused the mid-air collision;

 8               k.   in that Defendant MOUNTAIN AIR failed to provide a dedicated

 9         tour guide to conduct the tour which would have allowed the pilot of the

10         Mountain Air Beaver Aircraft to focus exclusively on his operational duties

11         especially in a heavily congested visual flight rules operating environment

12         which would have prevented the mid-air collision;

13               l.   in that Defendant MOUNTAIN AIR failed to provide a dedicated

14         lookout on board the Mountain Air Beaver Aircraft to assist its pilot

15         especially since it knew, or should have known, that the Mountain Air

16         Beaver Aircraft operated in a heavily congested visual flight rules

17         environment and had such a lookout been required and present, the mid-air

18         collision would not have occurred;

19   ///

20   ///


                                        COMPLAINT - 88
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 89 of 96 Page ID #:89




 1              m. in that Defendant MOUNTAIN AIR failed to implement

 2        appropriate policies and procedures that would have prevented the mid-air

 3        collision including, but not limited to, appropriate training;

 4              n.    in that Defendant MOUNTAIN AIR failed to implement

 5        appropriate safety recommendations in order to prevent mid-air collisions by

 6        its aircraft conducting flight seeing aircraft rides, including, but not limited

 7        to, equipping its aircraft with the most-updated technology (collision

 8        avoidance equipment), which was designed, in part, to specifically prevent

 9        mid-air collisions and/or requiring specific training mandating that the pilot

10        adhere to such equipment, if available;

11              o.    in that Defendant MOUNTAIN AIR failed to provide the highest

12        level of safety, including, but not limited to, by failing to equip its aircraft

13        with the most-updated technology (collision avoidance equipment), which

14        was designed, in part, to specifically prevent mid-air collisions, and/or failed

15        to stress to its pilots the importance of adhering to such equipment if

16        available, which is especially egregious since it knew, or should have known,

17        that the Mountain Air Beaver Aircraft operated in highly congested visual

18        flight rules airspace;

19              p.    in that Defendant MOUNTAIN AIR allowed its pilot to fly a non-

20        standard route of flight which increased the likelihood of a mid-air collision,


                                       COMPLAINT - 89
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 90 of 96 Page ID #:90




 1         notwithstanding the fact that it knew, or should have known, that the

 2         Mountain Air Beaver Aircraft operated in a heavily congested visual flight

 3         rules environment and such a flight pattern could and did lead to the mid-air

 4         collision;

 5                q.    in that Defendant MOUNTAIN AIR failed to properly train its

 6         pilots with effective see and avoid techniques and procedures, especially

 7         since it knew, and/or should have known, that its aircraft operated in a

 8         heavily congested visual flight rules environment;

 9                r.    in that Defendant MOUNTAIN AIR failed to implement

10         appropriate policies, procedures and/or guidelines to eliminate the

11         possibility of a collision with other aircraft despite the fact that it knew, or

12         should have known, that the possibility of a mid-air collision needed to be

13         eliminated especially since the Mountain Air Beaver Aircraft operated in a

14         heavily congested visual flight rules environment; and

15                s.    Defendant MOUNTAIN AIR, and/or its agents, servants,

16         employees and/or representatives, were otherwise negligent, reckless and/or

17         careless; all of which resulted, in whole or in part, in the mid-air collision

18         that caused injury to and the death of PLAINTIFFS’ decedent.

19         149. As a result of the accident, PLAINTIFFS’ decedent lost her life by

20   drowning and, prior thereto, experienced pre-death terror, emotional distress, pain,


                                        COMPLAINT - 90
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 91 of 96 Page ID #:91




 1   and suffering. As a result, PLAINTIFFS have sustained loss, damage and/or injury,

 2   including a loss of services, assistance, protection, affection, love, instruction,

 3   guidance, counsel, training, support, care, comfort, and society.

 4         ALLEGATIONS APPLICABLE TO ALL CAUSES OF ACTION

 5         150. PLAINTIFFS repeat, reiterate and re-allege all allegations contained

 6   in paragraphs 1 through 149 as though fully set forth at length herein.

 7         151. Defendants are each, jointly and severally liable to PLAINTIFFS,

 8   based upon applicable law, including under general maritime law, and/or California

 9   law, and/or Alaska law and/or Missouri law.

10         152. As a result of the foregoing and the mid-air collision PLAINTIFFS

11   suffered the loss, damage and/or injury alleged herein.

12         153. At the time of her untimely death, PLAINTIFFS’ decedent was

13   employed as an office manager with an insurance agency and a honing supply

14   company, earning approximately $40,000 per year. She was 62 years of age

15   (DOB 10/28/56) and planned to work until at least age 70.

16         154. PLAINTIFFS are informed and believe and based thereupon allege

17   that PLAINTIFFS’ decedent suffered severe but survivable injuries in the mid-air

18   collision and impact with the water, only to drown while struggling to free herself

19   from her seat restraints. Her death by drowning was slow and terrifying,

20   punctuated by PLAINTIFFS’ decedent trying to free herself from her restraints.


                                        COMPLAINT - 91
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 92 of 96 Page ID #:92




 1   PLAINTIFFS’ decedent drowned in waters that were measured by a NOAA

 2   weather station in the area to be 48.7° F. The findings from the autopsy are

 3   entirely consistent with death by drowning. Salt water drowning typically

 4   produces a good deal of frothy exudate from the mouth of the victim. In order for

 5   this to be produced and for the lungs to be swollen with fluid, as PLAINTIFF’s

 6   decedent were at autopsy, there has to have been intact blood circulation and

 7   respiratory effort followed by aspiration of water.

 8         155. PLAINTIFFS’ decedent is survived by her two sons: PLAINTIFF

 9   Caleb, age 30 (DOB 1/19/90), and PLAINTIFF Dustin, age 28 (DOB 11/10/91).

10   Both sons enjoyed a very close relationship with their mother. They were each

11   frequently in contact with her, if not personally visiting, then speaking with her

12   by phone on a weekly basis. Notwithstanding their age, these two young men

13   continued to be very dependent upon their mother for advice and guidance. This

14   underscores the closeness of their bond. PLAINTIFFS’ decedent was the only

15   parent Caleb and Dustin had known throughout their lifetime, as their father and

16   mother divorced when they were very young. Their father has not ever been a

17   participant in their lives, and that continues to the present day, leaving said

18   surviving PLAINTIFFS to deal with this loss alone.

19         156. The tragic loss of PLAINTIFFS’ decedent has been a catastrophic

20   blow to each of these young men, who have been left without the love and


                                         COMPLAINT - 92
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 93 of 96 Page ID #:93




 1   guidance of their touchstone, the only parent they will ever know. Where once

 2   they could count on always enjoying the simple pleasure of hearing their mother’s

 3   voice each week, they will no longer know the joy and security of her company.

 4   The advice, encouragement, discipline and unwavering love they could always

 5   rely upon from their mother, has now forever been ripped away from them.

 6         157. What is even more devastating is that they each have lost their

 7   mother without ever having the chance to see her one last time, to hold her and to

 8   tell her how much she truly meant to each of them. The boys do have each other;

 9   however, they are having a profoundly difficult time navigating through life’s

10   obstacles, now for the first time without the loving counsel of their mother.

11         158. The Estate is entitled to assert a claim for the pre-death pain and

12   suffering of PLAINTIFF’s decedent, from the horror she experienced just before

13   and during the mid-air collision, through the panic and helplessness she felt as a

14   survivor during the catastrophic descent, to her impact with the water and, finally,

15   during her struggle to survive as she submerged into the cold waters of George

16   Bay, only to drown in agony. Through the Estate, the two surviving sons of

17   PLAINTIFFS’ decedent each assert a claim for loss of support, care, comfort and

18   society.

19         159. Based upon the foregoing, PLAINTIFFS claim all damages against

20   the Defendants to which they are entitled according to proof at trial, including, but


                                        COMPLAINT - 93
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 94 of 96 Page ID #:94




 1   not limited to, compensatory, economic, non-economic, attorney fees and punitive

 2   damages, including in that the conduct by said Defendants, their officers, agents,

 3   servants, employees and/or representatives, was outrageous, grossly negligent, and

 4   said Defendants acted with a reckless, willful, and knowing disregard of the rights

 5   and safety of others, specifically including PLAINTIFFS’ decedent, and said

 6   Defendants placed profits over safety, such that said Defendants are liable for all

 7   damages, including punitive damages and attorney fees. Said damages,

 8   individually and/or collectively, are in excess of the jurisdictional limits of this

 9   Court.

10                                 PRAYER FOR RELIEF

11            WHEREFORE, PLAINTIFFS, and each of them, pray for judgment against

12   Defendants, and each of them, as follows:

13            1. For pecuniary and non-pecuniary damages under General Maritime Law

14                of the United States and/or under California Law and/or under the law

15                of Missouri;

16            2. For pre-death terror, emotional distress, pain, and suffering of

17                PLAINTIFFS’ decedent;

18            3. For lost earnings and loss of the enjoyment of life;

19            4. For other economic and non-economic damages;

20


                                          COMPLAINT - 94
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 95 of 96 Page ID #:95




 1         5. For loss of support, love, care, companionship, affection, instruction,

 2             guidance, counsel, training, comfort, society, value of services, and all

 3             recoverable damages arising due to the death of PLAINTIFFS’ decedent;

 4         6. For funeral/interment/transportation expenses;

 5         7. For costs of suit incurred herein;

 6         8. For punitive/exemplary damages against Defendants PCL, TAQUAN

 7             AIR and MOUNTAIN AIR;

 8         9. For attorney fees, costs, and expenses, as allowed under applicable law;

 9         10. For prejudgment interest as allowed by law; and

10         11. For such other and further relief as the Court may deem proper.

11   DATED: November 10, 2020           BAUM HEDLUND ARISTEI & GOLDMAN, P.C.
12                                          /s/ Clay S. Robbins
                                     By:
13                                         RONALD L.M. GOLDMAN
                                           CLAY ROBBINS, III
14
                                           Attorneys for Plaintiffs CYNTHIA A.
15                                         COLER, as Personal Representative and
                                           Administrator of the Estate of Cassandra J.
16                                         Webb, and on behalf of CALEB J. WEBB
                                           and DUSTIN M. WEBB, the sole surviving
17                                         heirs of Decedent, Cassandra J. Webb
18
     ///
19
     ///
20


                                       COMPLAINT - 95
 Case 2:20-cv-10283-CAS-JC Document 1 Filed 11/10/20 Page 96 of 96 Page ID #:96




 1                             JURY TRIAL DEMAND

 2        Plaintiffs hereby request and demand a trial by jury on all claims so triable.

 3   DATED: November 10, 2020            BAUM HEDLUND ARISTEI & GOLDMAN, P.C.

 4
                                            /s/ Clay Robbins III
 5                                    By:
                                            RONALD L.M. GOLDMAN
 6                                          CLAY ROBBINS, III

 7                                          Attorneys for Plaintiffs CYNTHIA A.
                                            COLER, as Personal Representative and
 8                                          Administrator of the Estate of Cassandra J.
                                            Webb, and on behalf of CALEB J. WEBB
 9                                          and DUSTIN M. WEBB the sole surviving
                                            heirs of Decedent, Cassandra J. Webb
10

11

12

13

14

15

16

17

18

19

20


                                      COMPLAINT - 96
